Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 1 of 65




    (;+,%,7(
           
The information in this disclosure may not be entirely accessible to screen readers. If you have any questions or if you would like to obtain an alternate accessible format, please contact your Wells Fargo banker or call our Phone Bank at 1-800-869-3557 or for business accounts call our
National Business Banking Center at 1-800-225-5935.

                           Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 2 of 65




                                                                Deposit Account Agreement

                                   Important legal
                              information, disclosures,
                                 and terms you need
                                       to know
                                                                                                      Effective July 11, 2018
Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 3 of 65
       Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 4 of 65

Table of contents
Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                                                                                                                               Introduction
  Words with specific meanings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
Resolving disputes through arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  Consumer accounts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  Business accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Important legal information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
Statements and other information relating to your deposit account . . . . . . . . . . . . . . . . .10




                                                                                                                                                                           through arbitration
                                                                                                                                                                           Resolving disputes
Rights and responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
Checking and savings accounts
  Deposits to your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
  Funds availability policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
  Available balance, posting order, and overdrafts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
  Setoff and security interest . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29




                                                                                                                                                                           Important legal
  Business account fees and expenses; earnings allowance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30




                                                                                                                                                                             information
  Additional rules for checks and withdrawals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
  Issuing stop payment orders and post-dated checks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
  Your account ownership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
  Interest earning accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
  Time Accounts (CDs) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39




                                                                                                                                                                           error notifications
Electronic banking services




                                                                                                                                                                            Statements and
  Debit cards and ATM cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
  Electronic fund transfer services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
  General rules for electronic fund transfer services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
  Electronic fund transfer disclosures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
  Phone Bank Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
  Funds transfer services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56




                                                                                                                                                                           responsibilities
                                                                                                                                                                             Rights and
                                                                                                                                                                           savings accounts
                                                                                                                                                                             Checking and
                                                                                                                                                                           banking services
                                                                                                                                                                              Electronic




                                                                                                                                                                       i
        Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 5 of 65
    Introduction
    Welcome to Wells Fargo
    You have many choices when selecting a financial institution, and we are glad you chose
    Wells Fargo Bank, N.A. We value our relationship with you and hope we answered all your
    questions when you opened your account. Whether you have a Consumer or Business
    deposit account, please review this account agreement for further details regarding your
    account and related services.

    What words do we use to refer to the customer, this account
    agreement, and Wells Fargo?
    •     The customer is the “account owner,” “you,” “your,” or “yours.”
    •     Wells Fargo Bank, N.A. is “Wells Fargo,” “Bank,” “we,” “us,” or “our.”
    •     This account agreement and the disclosures listed below constitute the “Agreement”:
          -    The Consumer Account Fee and Information Schedule (“Consumer Schedule”) or
               the Business Account Fee and Information Schedule (“Business Schedule”), which
               explain our fees and provide additional information about our accounts and
               services,
          -    Our Privacy Policy,
          -    Our rate sheet for interest-earning accounts, and
          -    Any additional disclosures we provide to you about your account and related services,
               including any addenda to the Agreement or to the Consumer Schedule or Business
               Schedule, as applicable.

        Words with specific meanings
        Certain words have specific meanings as they are used throughout this Agreement. These
        words and their meanings are defined in this section.
        ACH transaction
        A deposit or payment (withdrawal) presented through the Automated Clearing House
        (ACH) network, an electronic network for financial transactions in the United States.
        Authorized signer
        A person who has your actual or apparent authority to use your account even if they have
        not signed the account application.
        Available balance
        Your account’s available balance is our most current record of the amount of money
        available for your use or withdrawal. For more information, please see the section entitled
        “How do we determine your account’s available balance?” in the Agreement.
        Business account
        Any deposit account, other than one of Wells Fargo’s commercial deposit accounts, which
        is not held or maintained primarily for personal, family, or household purposes. A business
        account is typically owned by an individual acting as a sole proprietor, a partnership,
        a limited partnership, a limited liability partnership, a limited liability company, a
        corporation, a joint venture, a non-profit corporation, an employee benefit plan, or a
        governmental unit including an Indian tribal entity.
        Business day
        Every day is a business day except Saturday, Sunday, and federal holidays.

1   Deposit Account Agreement – Effective July 11, 2018
       Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 6 of 65

Introduction
    Card




                                                                                                           Introduction
    This term includes every type of consumer and business debit and ATM card we may issue.
    For Wells Fargo Campus CardSM Program customers, this term also includes any card that
    your college or university may issue to you that can be linked for Wells Fargo banking
    functionality. This term does not include any prepaid cards or the business deposit card
    unless otherwise noted.




                                                                                                       through arbitration
                                                                                                       Resolving disputes
    Consumer account
    Any deposit account which is held or maintained primarily for personal, family, or
    household purposes. A consumer account is typically owned by an individual, or jointly
    with other individuals, or in trust for, or for the benefit of, one or more individuals.
    Item
    An item is an order, instruction, or authorization to withdraw or pay funds or money from an
    account. Examples include a check, draft, and an electronic transaction (including ACH), an




                                                                                                       Important legal
    ATM withdrawal, and a purchase using a card to access an account). An item also includes a




                                                                                                         information
    purported order, instruction, or authorization to withdraw or pay funds or money from an
    account, unless otherwise prohibited by law or regulation.
    Overdraft
    An overdraft is a negative balance in your account.




                                                                                                       error notifications
                                                                                                        Statements and
What information does the Agreement contain?
The Agreement
•     Explains the terms of your banking relationship with Wells Fargo,
•     Is the Agreement between Wells Fargo and you for your account and any services,
•     Replaces all prior deposit agreements including any oral or written representations, and
•     Includes legal information about your banking relationship with Wells Fargo.




                                                                                                       responsibilities
You are responsible for ensuring that any authorized signer on your account(s) is familiar




                                                                                                         Rights and
with the Agreement.
We suggest you retain a copy of the Agreement — and any further information we provide
you regarding changes to the Agreement — for as long as you maintain your Wells Fargo
accounts.

Are we allowed to change the Agreement?
                                                                                                       savings accounts
                                                                                                         Checking and

Yes, we can change the Agreement by adding new terms or conditions, or by modifying or
deleting existing ones. We refer to each addition, modification, or deletion to the Agreement
as a modification.
Notice of a modification: If we are required to notify you of a modification to the
Agreement, we will describe the modification and its effective date by a message within your
account statement or any other appropriate means.
                                                                                                       banking services




Waiver of a term of the Agreement: We may agree in writing to waive a term of the
                                                                                                          Electronic




Agreement, including a fee. This is called a waiver. We may revoke any waiver upon notice to
you.




                                                                                                   2
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 7 of 65
    Introduction
    How do you consent to the Agreement and any future modification
    to the Agreement?
    By signing the application for a deposit account or using your account or service you agree
    to this Agreement. Continuing to maintain or use the account or service after a modification
    to the Agreement or removal of a fee waiver becomes effective is considered your consent to
    those changes.

    What happens if a term of the Agreement is determined to be
    invalid?
    Any term of the Agreement that is inconsistent with the laws governing your account will
    be considered to be modified by us and applied in a manner consistent with such laws. Any
    term of the Agreement that a court of competent jurisdiction determines to be invalid will
    be modified accordingly. In either case, the modification will not affect the enforceability or
    validity of the remaining terms of the Agreement.

    Who will we communicate with about your account?
    We may provide you or an authorized signer with information about your account. When we
    receive information from an authorized signer, we treat it as a communication from you. You
    agree to notify us promptly in writing if an authorized signer no longer has authority on your
    account.




3   Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 8 of 65
Resolving disputes through arbitration
(Consumer accounts only)
Arbitration Agreement between you and Wells Fargo




                                                                                                            Introduction
If you have a dispute, we hope to resolve it as quickly and easily as possible. First, discuss
your dispute with a banker. If your banker is unable to resolve your dispute, you agree that
either Wells Fargo or you can initiate arbitration as described in this section.
Definition: Arbitration means an impartial third party will hear the dispute between
Wells Fargo and you and provide a decision. Binding arbitration means the decision of




                                                                                                        through arbitration
                                                                                                        Resolving disputes
the arbitrator is final and enforceable. A dispute is any unresolved disagreement between
Wells Fargo and you. A dispute may also include a disagreement about this Arbitration
Agreement’s meaning, application, or enforcement.
Wells Fargo and you each agrees to waive the right to a jury trial or a trial in front
of a judge in a public court. This Arbitration Agreement has only one exception: Either
Wells Fargo or you may still take any dispute to small claims court.
Arbitration is beneficial because it provides a legally binding decision in a more streamlined,




                                                                                                        Important legal
cost-effective manner than a typical court case. But, the benefit of arbitration is diminished if




                                                                                                          information
either Wells Fargo or you refuse to submit to arbitration following a lawful demand. Thus, the
party that does not agree to submit to arbitration after a lawful demand must pay all of the
other party’s costs and expenses for compelling arbitration.

Can either Wells Fargo or you participate in class or representative
actions?




                                                                                                        error notifications
                                                                                                         Statements and
No, neither Wells Fargo nor you will be entitled to join or consolidate disputes by or
against others as a representative or member of a class, to act in any arbitration in the
interests of the general public, or to act as a private attorney general.
If any provision related to a class action, class arbitration, private attorney general action,
other representative action, joinder, or consolidation is found to be illegal or unenforceable,
the entire Arbitration Agreement will be unenforceable.

What rules apply to arbitration?



                                                                                                        responsibilities
                                                                                                          Rights and
Wells Fargo and you each agrees that
•   The American Arbitration Association (AAA) will administer each arbitration and the
    selection of arbitrators according to the AAA’s Consumer Arbitration Rules (AAA Rules).
•   If there are any differences between the AAA Rules and this Arbitration Agreement, this
    Arbitration Agreement applies. If this Arbitration Agreement is in dispute, the arbitrator
    will decide whether it is enforceable.
                                                                                                        savings accounts
                                                                                                          Checking and

•   Wells Fargo and you are participating in commercial transactions involving the
    movement of money or goods among states.
•   The Federal Arbitration Act (Title 9 of the United States Code) governs this Arbitration
    Agreement and any arbitration between Wells Fargo and you. If the Act or any part of it
    is inapplicable, unenforceable or invalid, the state laws governing your relationship with
    Wells Fargo govern this Arbitration Agreement.
Either Wells Fargo or you may submit a dispute to binding arbitration at any time, regardless
                                                                                                        banking services




of whether a lawsuit or other proceeding has previously begun. For information on initiating
                                                                                                          Electronic




arbitration, contact the AAA at 1-800-778-7879.
Each arbitrator must be a licensed attorney with expertise in the laws applicable to the
dispute’s subject matter. The arbitrator will make a decision regarding the dispute based
on applicable law, including any statutes of limitations. The arbitrator may award to either
Wells Fargo or you any award or relief provided for by law.
                                                                                                    4
        Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 9 of 65
    Resolving disputes through arbitration
    (Consumer accounts only)
    No person participating in an arbitration can disclose the arbitration’s existence, content,
    subject, or results, except as required in a party’s ordinary course of business or by law.

    Who pays the arbitration fees and expenses?
    Arbitration fees and expenses are explained here:
    •    Setting the fees/expenses: The arbitration administrator determines the rules and
         procedures for deciding who pays the arbitration fees, unless limited by applicable law.
         Please check with the arbitration administrator to determine the fees applicable to any
         arbitration you file.
    •    Applying state law: The laws governing your account may limit the amount of fees and
         expenses you are required to pay in arbitration. Your arbitration fees and expenses will
         not exceed any applicable limits.
    •    Paying for attorney/expert/witness fees: Unless applicable laws state otherwise, each
         party will pay its own attorney, expert, and witness fees. This rule applies no matter which
         party wins arbitration.
    What other rights do Wells Fargo or you have when resolving
    disputes?
    Wells Fargo or you each can exercise any lawful rights or use other available remedies to
    •    Preserve or obtain possession of property,
    •    Exercise self-help remedies, including setoff rights, or
    •    Obtain provisional or ancillary remedies such as injunctive relief, attachment,
         garnishment, or appointment of a receiver by a court of competent jurisdiction.
    Where will an arbitration be held?
    An arbitration will be held in the state whose laws govern your account.




5   Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 10 of 65
Resolving disputes through arbitration
(Business accounts only)




                                                                                                               Introduction
Arbitration Agreement between you and Wells Fargo
If you have a dispute, we hope to resolve it as quickly and easily as possible. First, discuss
your dispute with a banker. If your banker is unable to resolve your dispute, you agree that
either Wells Fargo or you can initiate arbitration as described in this section.
Definition: Arbitration means an impartial third party will hear the dispute between
Wells Fargo and you and provide a decision. Binding arbitration means the decision of the




                                                                                                           through arbitration
                                                                                                           Resolving disputes
arbitrator is final and enforceable. A “dispute” is any unresolved disagreement between
Wells Fargo and you. A “dispute” may also include a disagreement about this Arbitration
Agreement’s meaning, application, or enforcement.
Except as stated in “No waiver of self-help or provisional remedies” below, Wells Fargo
and you agree, at Wells Fargo’s or your request, to submit to binding arbitration all claims,
disputes, and controversies between or among Wells Fargo and you (and their respective
employees, officers, directors, attorneys, and other agents), whether in tort, contract or
otherwise arising out of or relating in any way to your account(s) and/or service(s), and their




                                                                                                           Important legal
                                                                                                             information
negotiation, execution, administration, modification, substitution, formation, inducement,
enforcement, default, or termination (each, a “dispute”).
DISPUTES SUBMITTED TO ARBITRATION ARE NOT RESOLVED IN COURT BY A JUDGE OR
JURY. TO THE EXTENT ALLOWED BY APPLICABLE LAW, WELLS FARGO AND YOU EACH
IRREVOCABLY AND VOLUNTARILY WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY
JURY FOR ANY DISPUTE ARBITRATED UNDER THIS AGREEMENT.




                                                                                                           error notifications
                                                                                                            Statements and
Aside from self-help remedies, this Arbitration Agreement has only one exception: Either
Wells Fargo or you may still take any dispute to small claims court.
Arbitration is beneficial because it provides a legally binding decision in a more streamlined,
cost-effective manner than a typical court case. But, the benefit of arbitration is diminished if
either Wells Fargo or you refuse to submit to arbitration following a lawful demand. Thus, the
party that does not agree to submit to arbitration after a lawful demand by the other party
must pay all of the other party’s costs and expenses for compelling arbitration.




                                                                                                           responsibilities
Can either Wells Fargo or you participate in class or representative



                                                                                                             Rights and
actions?
No, Wells Fargo and you agree that the resolution of any dispute arising pursuant to the
terms of this Agreement will be resolved by a separate arbitration proceeding and will not
be consolidated with other disputes or treated as a class. Neither Wells Fargo nor you will be
entitled to join or consolidate disputes by or against others as a representative or member
of a class, to act in any arbitration in the interests of the general public, or to act as a private
                                                                                                           savings accounts
                                                                                                             Checking and

attorney general. If any provision related to a class action, class arbitration, private attorney
general action, other representative action, joinder, or consolidation is found to be illegal or
unenforceable, the entire Arbitration Agreement will be unenforceable.

What rules apply to arbitration?
Wells Fargo and you each agree that the arbitration will:
•   Proceed in a location mutually agreeable to Wells Fargo and you, or if the parties cannot
                                                                                                           banking services




    agree, in a location selected by the American Arbitration Association (AAA) in the state
                                                                                                             Electronic




    whose laws govern your account
•   Be governed by the Federal Arbitration Act (Title 9 of the United States Code),
    notwithstanding any conflicting choice of law provision in any of the documents
    between Wells Fargo and you


                                                                                                       6
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 11 of 65
    Resolving disputes through arbitration
    (Business accounts only)
    •    Be conducted by the AAA, or such other administrator as Wells Fargo and you will
         mutually agree upon, in accordance with the AAA’s commercial dispute resolution
         procedures, unless the claim or counterclaim is at least $1,000,000 exclusive of claimed
         interest, arbitration fees and costs in which case the arbitration will be conducted in
         accordance with the AAA’s optional procedures for large, complex commercial disputes
         (the commercial dispute resolution procedures or the optional procedures for large,
         complex commercial disputes to be referred to, as applicable, as the “rules”).
    If there is any inconsistency between the terms hereof and any such rules, the terms
    and procedures set forth herein will control. Any party who fails or refuses to submit to
    arbitration following a lawful demand by any other party will bear all costs and expenses
    incurred by such other party in compelling arbitration of any dispute. Nothing contained
    herein will be deemed to be a waiver by Wells Fargo of the protections afforded to it under
    12 U.S.C. Section 91 or any similar applicable state law.

    No waiver of self-help or provisional remedies
    This arbitration requirement does not limit the right of Wells Fargo or you to:
    1. Exercise self-help remedies, including setoff or
    2. Obtain provisional or ancillary remedies such as injunctive relief or attachment, before,
        during, or after the pendency of any arbitration proceeding.
    This exclusion does not constitute a waiver of the right or obligation of either party to submit
    any dispute to arbitration or reference hereunder, including those arising from the exercise
    of the actions detailed in (1) and (2) above.
    What are the Arbitrator qualifications and powers?
    Any dispute in which the amount in controversy is $5,000,000 or less will be decided by a
    single arbitrator selected according to the rules, and who will not render an award of greater
    than $5,000,000. Any dispute in which the amount in controversy exceeds $5,000,000 will
    be decided by majority vote of a panel of three arbitrators; provided however, that all three
    arbitrators must actively participate in all hearings and deliberations. Each arbitrator will be
    a neutral attorney licensed in the state whose laws govern your account, or a neutral, retired
    judge in such state, in either case with a minimum of ten years experience in the substantive
    law applicable to the subject matter of the dispute to be arbitrated. The arbitrator(s) will
    determine whether or not an issue is arbitratable and will give effect to the statutes of
    limitation in determining any claim. In any arbitration proceeding the arbitrator(s) will decide
    (by documents only or with a hearing at the discretion of the arbitrator(s)) any pre-hearing
    motions which are similar to motions to dismiss for failure to state a claim or motions for
    summary adjudication. The arbitrator(s) will resolve all disputes in accordance with the
    substantive law of the state whose laws govern your account and may grant any remedy
    or relief that a court of such state could order or grant within the scope hereof and such
    ancillary relief as is necessary to make effective any award. The arbitrator(s) will also have the
    power to award recovery of all costs and fees, to impose sanctions, and to take such other
    action as deemed necessary to the same extent a judge could pursuant to the federal rules
    of civil procedure, the state rules of civil procedure for the state whose laws govern your
    account, or other applicable law. Judgment upon the award rendered by the arbitrator(s)
    may be entered in any court having jurisdiction. The institution and maintenance of an
    action for judicial relief or pursuit of a provisional or ancillary remedy will not constitute a
    waiver of the right of any party, including the plaintiff, to submit the controversy or claim to
    arbitration if any other party contests such action for judicial relief.


7   Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 12 of 65
Resolving disputes through arbitration
(Business accounts only)




                                                                                                             Introduction
Is discovery permitted in arbitration?
Yes, in any arbitration proceeding, discovery will be permitted in accordance with the rules.
All discovery will be expressly limited to matters directly relevant to the dispute being
arbitrated and must be completed no later than 20 days before the hearing date. Any
requests for an extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for discovery is




                                                                                                         through arbitration
                                                                                                         Resolving disputes
essential for the party’s presentation and that no alternative means for obtaining information
is available.

Who pays the arbitration fees and expenses?
The arbitrator will award all costs and expenses of the arbitration proceeding.

Are there additional rules for an arbitration proceeding?
Yes, to the maximum extent practicable, the AAA, the arbitrator(s), Wells Fargo and you




                                                                                                         Important legal
                                                                                                           information
will take all action required to conclude any arbitration proceeding within 180 days of the
filing of the dispute with the AAA. The arbitrator(s), Wells Fargo or you may not disclose the
existence, content, or results thereof, except for disclosures of information by Wells Fargo
or you required in the ordinary course of business, by applicable law or regulation, or to
the extent necessary to exercise any judicial review rights set forth herein. If more than one
agreement for arbitration by or between Wells Fargo and you potentially applies to a dispute,
the arbitration agreement most directly related to your account or the subject matter of the




                                                                                                         error notifications
                                                                                                          Statements and
dispute will control. This arbitration agreement will survive the closing of your account or
termination of any service or the relationship between Wells Fargo and you.

Do Wells Fargo and you retain the right to pursue in small claims
court certain claims?
Yes, notwithstanding anything to the contrary, Wells Fargo and you each retains the right to
pursue in small claims court a dispute within that court’s jurisdiction. Further, this arbitration




                                                                                                         responsibilities
agreement will apply only to disputes in which either party seeks to recover an amount of




                                                                                                           Rights and
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional limit of the small
claims court.


                                                                                                         savings accounts
                                                                                                           Checking and
                                                                                                         banking services
                                                                                                           Electronic




                                                                                                     8
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 13 of 65

    Important legal information
    What laws govern your account?
    The laws governing your account include
    •   Laws, rules, and regulations of the United States, and
    •   Laws of the state where you opened your account (without regard to conflict of laws
        principles).
    For consumer and business accounts (except analyzed business accounts), your account
    statement will identify the state whose laws govern your account. If a different state law
    applies, we will notify you.
    Any funds transfer (including a wire transfer) that is a remittance transfer as defined in
    Regulation E, Subpart B, will be governed by the laws of the United States and, to the extent
    applicable, the laws of the state of New York, including New York’s version of Article 4A of the
    Uniform Commercial Code, without regard to its conflict of laws principles.

    What is the controlling language of our relationship?
    English is the controlling language of our relationship with you. Items you write such
    as checks or withdrawal slips must be written in English. For your convenience, we may
    translate some forms, disclosures, and advertisements into another language. If there is a
    discrepancy between our English-language and translated materials, the English version
    prevails over the translation.

    What agreement applies when there is a separate agreement for a
    service?
    If a service we offer has a separate agreement, and there is a conflict between the terms of
    the Agreement and the separate agreement, the separate agreement will apply.

    What courts may be used to resolve a dispute?
    Wells Fargo and you each agree that any lawsuits, claims, or other proceedings arising from
    or relating to your account or the Agreement, including the enforcement of the Arbitration
    Agreement and the entry of judgment on any arbitration award, will be venued exclusively
    in the state or federal courts in the state whose laws govern your account, without regard to
    conflict of laws principles.

    How will we contact you about your account?
    In order for us to service your account or collect any amount you owe, you agree that we may
    contact you by phone, text, email, or mail. We are permitted to use any address, telephone
    number or email address you provide. You agree to provide accurate and current contact
    information and only give us phone numbers and email addresses that belong to you.
    When you give us a phone number, you are providing your express consent permitting us
    (and any party acting on behalf of Wells Fargo) to contact you at the phone number you
    provide. We may call you and send you text messages. When we call you, you agree that
    we may leave prerecorded or artificial voice messages. You also agree that we may use
    automatic telephone dialing systems in connection with calls or text messages sent to any
    telephone number you give us, even if the telephone number is a mobile phone number or
    other communication service for which the called party is charged.




9   Deposit Account Agreement – Effective July 11, 2018
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 14 of 65
 Statements and other information relating to your
 deposit account




                                                                                                                    Introduction
 How do we make available account statements and other notices to
 you?
 We will mail, send electronically, or otherwise make available to you an account statement
 reflecting your account activity for each statement period. We’ll do the same with notices. We
 will send all account statements and notices to the postal or electronic address associated
 with your account.




                                                                                                       through arbitration
                                                                                                       Resolving disputes Important legal Statements and
 Combined account statements: To reduce the number of separate account statements
 you receive each month, we may combine statements if you have more than one deposit
 account.
 •   If we provide a combined account statement for your accounts, we consider your first
     account as your primary account. You will receive your account statement at the address
     listed for your primary account. Statements for accounts in a combined statement will be
     delivered according to the delivery preference of the primary account.




                                                                                                                            information
 •   If you do not want us to automatically combine your account statements, you can
     opt-out by visiting a banking location or calling the number on your account statement.
 Account statements and notices for accounts owned by more than one owner:
 When an account has more than one owner, we will send or otherwise make available
 account statements and notices to only one owner. The owner receiving this information is
 responsible for sharing copies of the information with other owners. We may as a courtesy




                                                                                                                                          error notifications
 provide additional copies electronically. When the account owner requests that we send
 notices to an authorized signer, the authorized signer is responsible for providing copies to
 all account owners.

 When is your account statement considered received?
 Mailed account statements: When we mail your account statement, we consider it received
 by you on the second business day after mailing it.
 Electronic delivery of account statements: Account statements will be made available




                                                                                                       responsibilities
 through Wells Fargo Online® Banking or Wells Fargo Business Online®, as applicable, 24 – 48




                                                                                                         Rights and
 hours after the end of the statement period. You will be notified via email that the account
 statement is available for viewing. We consider the account statement to be delivered to you
 when it is available online.

 What happens if your account statements or notices are returned
 or are undeliverable?
                                                                                                       savings accounts
                                                                                                         Checking and

 Your account statements or notices will be considered unclaimed or undeliverable if
 •   Two or more account statements or notices are returned to us through the mail because
     of an incorrect address; or
 • We notify you electronically that your account statement is available for viewing at
     Wells Fargo Online Banking or Wells Fargo Business Online, as applicable, and we receive
     email notifications that our message is undeliverable.
                                                                                                       banking services




 In either event, we may
                                                                                                          Electronic




 • Discontinue sending account statements and notices, and
 • Destroy account statements and notices returned to us as undeliverable.
We will not attempt to deliver account statements and notices to you until you provide us
with a valid postal or electronic address.


                                                                                                  10
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 15 of 65
     Statements and other information relating to your
     deposit account
     How can you or Wells Fargo change your address for your account?
     Address change requests you make: You can change your postal or email address by
     notifying us in writing or calling us at the number on your account statement at any time. If
     you have a combined account statement, any owner of the first account (primary account)
     can change the address of all accounts included in the combined account statement. We
     will act on your request within a reasonable time after we receive it. Unless you instruct
     otherwise, we may change the postal or electronic address only for the account(s) you
     specify or for all or some of your other account(s) with us.
     Address changes we make: We may update your listed address without a request from you
     if we
     •     Receive an address change notice from the U.S. Postal Service,
     •     Receive information from another party in the business of providing correct address
           details that does not match the listed address for your account or card, or
     •     Identify a need to rely on another address you have provided us.
     What obligations do you have to review account statements and
     notices and notify us of errors?
     You are obligated to:
     • Examine your account statement promptly and carefully.
     • Notify us promptly of any errors.
     • Notify us within 30 days after we have made your account statement available to you of
        any unauthorized transaction on your account. Note: If the same person has made two
        or more unauthorized transactions and you fail to notify us of the first one within this 30
        day period, we will not be responsible for unauthorized transactions made by the same
        wrongdoer.
     • Notify us within 6 months after we have made your account statement available to you if
        you identify any unauthorized, missing or altered endorsements on your items.
     Electronic fund transfers are subject to different time periods for notification of errors,
     as described in the “Electronic fund transfer services” part of this Agreement. Common
     examples of electronic fund transfers are ATM, debit card, and Online Bill Pay transactions.

     What happens if you fail to notify us of an unauthorized
     transaction within the time frames specified above?
     If you fail to notify us of any unauthorized transaction, error, or claim for a credit or refund
     within the time frames specified above, your account statement will be considered correct.
     We will not be responsible for any unauthorized transaction, error, or claim for transactions
     included in this statement.

     When is a transaction unauthorized?
     A transaction is an unauthorized transaction when it is
     • Missing a required signature or other evidence showing you have authorized it, or
     • Altered (for example, the amount of a check or the payee’s name is changed).
     You can notify us of errors on your account statements by promptly
     • Calling the telephone number listed on your account statement or in a notice, or
     • Submitting a written report (if instructed by us) as soon as possible, but in any event
         within the specified time frames.

11       Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 16 of 65
Statements and other information relating to your
deposit account




                                                                                                              Introduction
What happens when you report an unauthorized transaction?
We investigate any reports of unauthorized activity on your account. After you submit a
claim, we may require you to:
•   Complete and return the claim form and any other documents we require,
•   Notify law enforcement, and




                                                                                                          through arbitration
                                                                                                          Resolving disputes
•   Cooperate fully with us in our investigation.
We can reverse any credit made to your account resulting from a claim of unauthorized
transaction if you do not cooperate fully with us in our investigation or recovery efforts, or
we determine the transaction was authorized.
Consumer accounts only: For specific information on unauthorized electronic fund
transfers, see the “Liability for transactions covered by Regulation E” section in the “Electronic
fund transfer services” part of the Agreement.




                                                                                                          Important legal
Protection against unauthorized items (Analyzed business accounts only)




                                                                                                            information
You acknowledge that there is a growing risk of losses resulting from unauthorized items. We
offer services that provide effective means for controlling the risk from unauthorized items.
These services include:
•   Positive pay, positive pay with payee validation, or reverse positive pay




                                                                                                          error notifications
•   ACH fraud filter and




                                                                                                           Statements and
•   Payment Authorization service
In addition, we may recommend you use certain fraud prevention practices to reduce your
exposure to fraud. Each of these practices is an industry best practice. An example of a best
practice is dual custody, which requires a payment or user modification initiated by one user
to be approved by a second user on a different computer or mobile device before it takes
effect.




                                                                                                          responsibilities
If we have expressly recommended that you use one or more of these services or best




                                                                                                            Rights and
practice (or any other service related to fraud prevention that we offer after the date of this
Agreement) and you (a) either decide not to use the recommended service or best practice
or (b) fail to use the service or best practice in accordance with the applicable service
description or our other documentation applicable to the service or best practice, you will be
treated as having assumed the risk of any losses that could have been prevented if you had
used the recommended service or best practice in accordance with the applicable service
                                                                                                          savings accounts

description or applicable documentation.
                                                                                                            Checking and


When are notices you send to us effective?
Any notice from you is effective once we receive it and have a reasonable opportunity to act
on it.

Are original paid checks returned with account statements?
No. We do not return original paid checks with your account statements. Copies of your paid
                                                                                                          banking services




checks are available through Wells Fargo Online Banking or WellsFargo Business Online, by
                                                                                                            Electronic




calling Wells Fargo Phone BankSM or Wells Fargo National Business Banking Center, banking
locations, or by enrolling in our check images with statements service. Fees may apply for
this service.



                                                                                                     12
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 17 of 65
     Statements and other information relating to your
     deposit account
     When does my account become dormant?
     Checking accounts, savings accounts, and Time Accounts (CDs)
     Generally, your account becomes dormant if you do not initiate an account-related activity
     for 12 months for a checking account, 34 months for a savings account, or 34 months after
     the first renewal for a Time Account. An account-related activity is determined by the laws
     governing your account. Examples of account-related activity are depositing or withdrawing
     funds at a banking location or ATM, or writing a check which is paid from the account.
     Automatic transactions (including recurring and one-time), such as pre-authorized transfers/
     payments and electronic deposits (including direct deposits), set up on the account may not
     prevent the account from becoming dormant.
     Individual Retirement Accounts (IRAs) and Education Savings Accounts (ESAs)
     Generally, your IRA and ESA (Savings or Time Account) will become dormant if you do not
     initiate an account-related activity as follows:
     •     Traditional IRA becomes dormant if you do not initiate an account-related activity for 34
           months or more after you reach the age of 70 ½
     •     Roth IRA will not become dormant unless we receive notification of your death
     •     ESA becomes dormant after you reach age 30
     An account-related activity that you initiate is determined by the laws governing your
     account.

     What happens to a dormant account?
     We put safeguards in place to protect a dormant account which may include restricting the
     following transactions:
     •     Transfers between your Wells Fargo accounts using your ATM/debit card
     •     Transfers by phone using our automated banking service
     •     Transfers or payments through online, mobile, and text banking (including Bill Pay)
     •     Wire transfers (incoming and outgoing)
     •     Contributions or transfers to IRA or ESA savings through online and mobile banking
     Normal monthly service and other fees continue to apply (except where prohibited by law).
     If you do not initiate an account-related activity on the account within the time period as
     specified by state unclaimed property laws, your account funds may be transferred to the
     appropriate state. This transfer is known as escheat. If your account becomes escheatable,
     account statements will no longer be available. Your account will be closed. To recover your
     account funds, you must file a claim with the state.

     Portfolio accounts only: If the dormant account is a primary Wells Fargo Portfolio Checking
     account or Wells Fargo Prime Checking account, about 2 months before the account escheats,
     we will close any associated program including Portfolio by Wells Fargo®, Portfolio by Wells Fargo
     PlusSM, or Portfolio by Wells Fargo PremierSM. When the Portfolio by Wells Fargo, Portfolio by
     Wells Fargo Plus, or Portfolio by Wells Fargo Premier program is closed, any benefits such as fee
     waivers and discounted services associated with it will be discontinued. Your primary Wells Fargo
     Portfolio Checking account is the ﬁrst account listed in your monthly statement. To reinstate
     your program beneﬁts, the primary checking account must be in an active status and you must
     contact us to reestablish the program. If other linked accounts become dormant, the accounts
     will be removed from any associated program and fees may apply.


13       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 18 of 65
Statements and other information relating to your
deposit account




                                                                                                           Introduction
What are checking subaccounts?
For each checking account you maintain with us, we may establish on your behalf a master
account and two subaccounts.
All information that is made available to you about your account will be at the master
account level. The subaccounts are composed of a savings account and a checking account.




                                                                                                       through arbitration
                                                                                                       Resolving disputes
On the first day of each month, we will allocate funds between the two subaccounts as
appropriate. Items received by us that are drawn against your master account will be
presented for payment against the checking subaccount. Funds will be transferred from
the savings subaccount as may be needed to cover checks presented on the checking
subaccount. On the sixth transfer from the savings subaccount during a statement period,
all of the funds on deposit in the savings subaccount will be transferred to the checking
subaccount. If your account earns interest, the use of subaccounts will not affect the interest
you earn.




                                                                                                       Important legal
                                                                                                         information
                                                                                                       error notifications
                                                                                                        Statements and
                                                                                                       responsibilities
                                                                                                         Rights and
                                                                                                       savings accounts
                                                                                                         Checking and
                                                                                                       banking services
                                                                                                         Electronic




                                                                                                  14
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 19 of 65

     Rights and responsibilities
     What responsibilities and liabilities do Wells Fargo and you have to
     each other?
     We are responsible for exercising ordinary care and complying with the Agreement. When
     we take an item for processing by automated means, ordinary care does not require us to
     examine the item. In all other cases, ordinary care requires only that we follow standards that
     do not vary unreasonably from the general standards followed by similarly situated banks.
     Except to the extent we fail to exercise ordinary care or to comply with the Agreement,
     you agree to indemnify and hold us harmless from all claims, demands, losses, liabilities,
     judgments, and expenses (including attorney’s fees and expenses) arising out of or in any
     way connected with our performance under the Agreement. You agree this indemnification
     will survive termination of the Agreement.
     In no event will either Wells Fargo or you be liable to the other for any special, consequential,
     indirect or punitive damages. The limitation does not apply where the laws governing your
     account prohibit it.
     We will not have any liability to you if your account has non-sufficient available funds to pay
     your items due to actions we have taken in accordance with the Agreement.
     Circumstances beyond your control or ours may arise and make it impossible for us to
     provide services to you or for you to perform your duties under the Agreement. If this
     happens, neither Wells Fargo nor you will be in breach of the Agreement.
     If we waive a right with respect to your account on one or more occasions, it does not mean
     we are obligated to waive the same right on any other occasion.

     Are you obligated to pay our fees?
     Yes, by continuing to maintain your account you agree to pay our fees for specific accounts,
     specific transactions, and for using specific services.
     We are permitted to either directly debit your account or invoice you for our fees and
     expenses and taxes incurred in connection with your account and any service. If there are
     non-sufficient funds in your account to cover the debit, we may create an overdraft on your
     account.

     What are we allowed to do if there is an adverse claim against your
     account?
     An adverse claim occurs when
     •     Any person or entity makes a claim against your account funds,
     •     We believe a conflict exists between or among your account’s owners, or
     •     We believe a dispute exists over who has account ownership or authority to withdraw
           funds from your account.
     In these situations, we may take any of the following actions without any responsibility to
     you:
     •     Continue to rely on the documents we have on file for your account.
     •     Honor the claim against your account funds if we are satisfied the claim is valid.
     •     Freeze all or a part of the funds in your account until we believe the dispute is resolved to
           our satisfaction.
     •     Close your account and send a check for the available balance in your account payable to
           you or to you and each person or entity who claimed the funds.
     •     Pay the funds into an appropriate court.

15       Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 20 of 65

Rights and responsibilities
We also may charge any account you maintain with us for our fees and expenses in taking




                                                                                                                Introduction
these actions (including attorney’s fees and expenses).
If you carry special insurance for employee fraud/embezzlement,
can we require you to file your claim with your insurance company
before making any claim against us? (Business accounts only)
Yes, if you have special insurance for employee fraud/embezzlement, we reserve the right to
require you to file your claim with your insurance company before making any claim against




                                                                                                       through arbitration
                                                                                                       Resolving disputes
us. In such event, we will consider your claim only after we have reviewed your insurance
company’s decision, and our liability to you, if any, will be reduced by the amount your
insurance company pays you.

Are we allowed to restrict access to your account?
Yes, if we suspect any suspicious, unauthorized, or unlawful activities, we can restrict access
to your account and other accounts with us that you maintain or control.




                                                                                                       Important legal
How do we handle legal process?




                                                                                                         information
Legal process includes any levy, garnishment or attachment, tax levy or withholding order,
injunction, restraining order, subpoena, search warrant, government agency request for
information, forfeiture or seizure, and other legal process relating to your account.
We will accept and act on any legal process we believe to be valid, whether the process is
served in person, by mail, by electronic notification, or at any banking location.




                                                                                                       error notifications responsibilities
                                                                                                        Statements and
If we incur any fees or expenses (including attorney’s fees and expenses) due to responding
to legal process related to your account, we may charge these costs to any account you
maintain with us.

Are transactions subject to verification by the Bank?
Yes. All transactions are subject to the Bank’s verification. This includes cash, items, or
other funds offered for deposit for which we have provided a receipt. We do not verify all
transactions. We reserve the right to reverse or otherwise adjust, at any time without prior




                                                                                                                             Rights and
notice to you, any debit or credit we believe we have erroneously made to your account.

Are we allowed to convert your account without your request?
Yes, we can convert your account to another type of deposit account (by giving you any
required notice) if
•   You use it inappropriately or fail to meet or maintain the account’s requirements, or
                                                                                                       savings accounts
                                                                                                         Checking and

•   We determine an account is inappropriate for you based on your use, or
•   We stop offering the type of account you have.

When can you close your account?
You can request to close your account at any time if the account is in good standing (e.g.,
does not have a negative balance or restrictions such as holds on funds, legal order holds, or
court blocks on the account). At the time of your request, we will assist you in withdrawing or
                                                                                                       banking services




transferring any remaining funds, bringing your account balance to zero.
                                                                                                         Electronic




•   All outstanding items need to be processed and posted to your account before your
    request to close. Once the account is closed items will be returned unpaid.
•   Any recurring payments or withdrawals from your account need to be cancelled before
    your request to close (examples include bill payments, debit card payments, and direct
    deposits) otherwise, they may be returned unpaid.
                                                                                                  16
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 21 of 65

     Rights and responsibilities
     •     We will not be liable for any loss or damage that may result from not honoring items or
           recurring payments or withdrawals that are presented or received after your account is
           closed.
     •     At the time of your request to close:
           – For interest-earning accounts, it stops earning interest from the date you request to
              close your account.
           – Overdraft Protection and/or Debit Card Overdraft Service will be removed on the date
              you request to close your account.
           – The Agreement continues to apply.
     •     If you have requested to close your account and a positive balance remains, we may send
           you a check for the remaining balance.
     •     Even after your account is closed, you will remain responsible for any negative balance.
     Are we allowed to terminate or suspend a service related to your
     account?
     Yes, we can terminate or suspend specific services (e.g., wire transfers) related to your
     account without closing your account and without prior notice to you. You can discontinue
     using a service at any time.

     When can we close your account?
     We reserve the right to close your account at any time. If we close your account, we may
     send the remaining balance on deposit in your account by postal mail or credit it to another
     account you maintain with us.

     When will electronic banking privileges be terminated?
     All of your electronic banking privileges will be terminated if your account is closed, except
     that you can view account activity, download statements and tax documents, and perform
     limited maintenance functions for at least 90 days after closure.

     Are we allowed to obtain credit reports or other reports about you?
     Yes, we can obtain a credit or other report about you and your co-owners to help us
     determine whether to open or maintain an account. Other reports we can obtain include
     information from the following: 1) motor vehicle departments, 2) other state agencies, or 3)
     public records.

     When do we share information about your account with others?
     Generally, if we do not have your consent, we will not share information about your account.
     However, we may share information about your account in accordance with our Privacy
     Policy separately given to you.

     Are we allowed to monitor and record communications?
     Yes, we can monitor, record, and retain your communications with us at any time without
     further notice to anyone, unless the laws governing your account require further notice.
     Monitored and recorded communications include:
     •     Telephone conversations,
     •     Electronic messages,
     •     Electronic records, or
     •     Other data transmissions.

17       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 22 of 65

Rights and responsibilities
Can Wells Fargo benefit from having the use of funds in customers’




                                                                                                                    Introduction
non-interest earning accounts?
Yes. We may benefit from having the use of funds in customers’ non-interest earning
accounts. We may use these funds to reduce our borrowing from other sources such as
the Fed Funds market or invest them in short-term investments such as its Federal Reserve
Account. This benefit may be referred to as spread. It is not possible to quantify the benefit
to us that may be attributable to a particular customer’s funds because funds from all




                                                                                                           through arbitration
                                                                                                           Resolving disputes
customers’ non-interest earning accounts are aggregated both for purposes of reducing
our borrowing costs and for investment and because our use of funds may vary depending
on a number of factors including interest rates, Federal Funds rates, credit risks and our
anticipated funding needs. Our use of funds as described in this paragraph has no effect or
impact on your use of and access to funds in your account.

Is your wireless operator authorized to provide information to
assist in verifying your identity?




                                                                                                           Important legal
                                                                                                             information
Yes, and as a part of your account relationship, we may rely on this information to assist in
verifying your identity.
You authorize your wireless operator (AT&T, Sprint, T-Mobile, US Cellular, Verizon, or any other
branded wireless operator) to use your mobile number, name, address, email, network status,
customer type, customer role, billing type, mobile device identifiers (IMSI and IMEI) and
other subscriber status details, if available, solely to allow verification of your identity and to




                                                                                                           error notifications responsibilities
compare information you have provided to Wells Fargo with your wireless operator account




                                                                                                            Statements and
profile information for the duration of the business relationship.

Are you responsible for paying taxes?
Yes, fees may be subject to state and local sales taxes, which vary by location, and will be
assessed as appropriate. You also agree to pay an amount equal to any other applicable
taxes, including backup withholding tax.




                                                                                                                                 Rights and
                                                                                                           savings accounts
                                                                                                             Checking and
                                                                                                           banking services
                                                                                                             Electronic




                                                                                                      18
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 23 of 65

     Deposits to your account
     Are we required to accept all deposits to your account?
     No. We may decline all or part of a deposit, including a cash deposit. Some examples are
     (a) an item made out to a payee not on your account, (b) an item with an endorsement we
     are unable to verify, (c) a check or draft issued on a credit account, and (d) a non-U.S. item.
     When we are unable to verify an endorsement on an item, we can also decline to pay, cash,
     or send the item for collection. We can require all endorsers be present and we may require
     you to deposit the item instead of permitting you to cash it. For non-U.S. items, please see
     the response to “How do we handle non-U.S. items?” We do not accept cash deposits into
     consumer accounts from non-account owners. We may require any person wanting to make
     a cash deposit into a business account to provide an acceptable form of identification before
     we accept the deposit for processing.

     Who is responsible to make sure the declared amount of funds
     offered for deposit is accurate?
     It is your responsibility, and the Bank has no obligation, to make sure the declared amount
     of your deposit is accurate. If we determine a discrepancy exists between the declared and
     the actual amount of the funds, we are permitted to adjust (debit or credit) your account and
     we may notify you if any adjustments are made. We are also permitted to use the declared
     amount as the correct amount to be deposited and to not adjust a discrepancy if it is less
     than our standard adjustment amount. We are permitted to vary our standard adjustment
     amount from time to time without notice to you and to use different amounts depending on
     account type.
     If you fail to notify us during the applicable time frames specified below, the deposit amount
     on your statement will be considered correct. This means that if the actual amount is less
     than the amount on the statement, the difference will become your property. If the actual
     amount is more than the amount shown on the statement, the difference will become the
     Bank’s property.
     Consumer accounts only: Notify us of an error in the amount of a deposit shown on your
     account statement within one year after we have made your account statement available to
     you.
     Business accounts only: Notify us of an error in the amount of a deposit shown on your
     account statement within 30 days after we have made your account statement available to
     you.
     Can you arrange to have us adjust deposit discrepancies identified
     during any verification without regard to our standard adjustment
     amount? (Analyzed business accounts only)
     Yes. If your account is an analyzed business account, you may arrange for the Bank to adjust
     deposit discrepancies identified during any verification without regard to our standard
     adjustment amount by contacting your local banker or calling the number on your
     statement.

     What happens if we send an item for collection?
     We may, upon notice to you, send an item for collection instead of treating it as a deposit.
     This means that we send the item to the issuer’s bank for payment. Your account will not be
     credited for the item until we receive payment for it.
     Our funds availability policy does not apply to an item we accept for collection.



19    Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 24 of 65

Deposits to your account
What are the requirements for a correct endorsement?




                                                                                                                 Introduction
An endorsement is a signature, stamp, or other mark on the back of a check. If you have
not endorsed a check that you deposited to your account, we may endorse it for you. Your
endorsement (and any other endorsement before the check is deposited) must be in the
1-1/2–inch area that starts on the top of the back of the check (see sample below). Do not
sign or write anywhere else on the back of the check.




                                                                                                         through arbitration
                                                                                                         Resolving disputes
                   Consumer                                          Business



      John Sample                                     PAYEE (Exact name)
      For deposit only                                BY: John Sample
      WF # 123456789                                  (Signature of person signing on payee’s
                                                      behalf - only if payee not an individual)
                                                      For deposit only WF # 123456789




                                                                                                         Important legal
                                                                                                           information
   DO NOT SIGN / WRITE / STAMP BELOW THIS LINE      DO NOT SIGN / WRITE / STAMP BELOW THIS LINE
      FOR FINANCIAL INSTITUTION USAGE ONLY             FOR FINANCIAL INSTITUTION USAGE ONLY




                                                                                                         error notifications
                                                                                                          Statements and
Are we bound by restrictions or notations on checks?
No, we are not bound by restrictions or notations, such as “void after six months,” “void over
$50,” or “payment in full”.
When you cash or deposit a check with a notation or restriction, you are responsible for any
loss or expense we incur relating to the notation or restriction.




                                                                                                         responsibilities
                                                                                                           Rights and
What is a substitute check?
A substitute check is created from an original check; under federal law, it is legally equivalent
to that original check. A substitute check contains an accurate copy of the front and back of
the original check and bears the legend: This is a legal copy of your check. You can use it the
same way you would use the original check. As noted in the legend, a substitute check is the
                                                                                                         savings accounts banking services

same as the original check for all purposes, including proving that you made a payment. Any
                                                                                                           Checking and

check you issue or deposit that is returned to you may be returned in the form of a substitute
check. You agree that you will not transfer a substitute check to us, by deposit or otherwise,
if we would be the first financial institution to take the substitute check, unless we have
expressly agreed in writing to take it.

What happens if you breach a warranty associated with an item?
If you breach any warranty you make to us under the laws governing your account with
respect to any item, you will not be released or discharged from any liability for the breach so
                                                                                                                             Electronic




long as we notify you of the breach within 120 days after we learn of the breach. If we fail to
notify you within this 120 day period, you will be released from liability and discharged only
to the extent our failure to notify you within this time period caused a loss to you.




                                                                                                    20
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 25 of 65
     Deposits to your account
     How do we handle non-U.S. items?
     A non-U.S. item is an item 1) payable in a currency other than U.S. dollars or 2) drawn on
     a financial institution that is not organized under U.S. law. We are not required to accept a
     non-U.S. item for deposit to your account or for collection. We may accept non-U.S. items on
     a collection basis without your specific instruction to do so. We can reverse any amount we
     have credited to your account and send the item on a collection basis even if we have taken
     physical possession of the item.
     If we accept a non-U.S. item, the U.S. dollar amount you receive for it will be determined by
     our exchange rate that is in effect at the time of deposit or our receipt of final payment (less
     any associated fees) of the collection item. If the non-U.S. deposited item is returned unpaid
     for any reason, we will charge the amount against your account (or any other account you
     maintain with us) at the applicable exchange rate in effect at the time of the return.
     Our funds availability policy does not apply to a non-U.S. item.

     What is our responsibility for collecting a deposited item?
     We are responsible for exercising ordinary care when collecting a deposited item. We will not
     be responsible for the lack of care of any other bank involved in the collection or return of a
     deposited item, or for an item lost in collection or return.

     What happens when a deposited or cashed item is returned unpaid?
     We can deduct the amount of the deposited or cashed item from your account (or any other
     account you maintain with us). We can do this when we are notified that the item will be
     returned. We do not need to receive the actual item (and usually do not receive it). We can do
     this even if you have withdrawn the funds and the balance in your account is not sufficient to
     cover the amount we hold or deduct and your account becomes overdrawn. In addition, we
     will charge you all applicable fees and reverse all interest accrued on the item.
     We may place a hold on or charge your account for any check or other item deposited
     into your account if a claim is made or we otherwise have reason to believe the check or
     other item was altered, forged, unauthorized, has a missing signature, a missing or forged
     endorsement, or should not have been paid, or may not be paid, or for any other reason.
     When the claim is finally resolved, we will either release the hold or deduct the amount of
     the item from your account. We are not legally responsible if we take or fail to take any action
     to recover payment of a returned deposited item.

     What happens when an electronic payment is reversed?
     We may deduct the amount of an electronic payment credited to your account (e.g., direct
     deposit) that is reversed. We can deduct the amount from any account you have with us at
     any time without notifying you. You agree to promptly repay any overdrafts resulting from
     the reversed payment.

     Are you responsible for assisting us in reconstructing a lost or
     destroyed deposited item?
     If a deposited item is lost or destroyed during processing or collection, you agree to provide
     all reasonable assistance to help us reconstruct the item.




21    Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 26 of 65

Funds availability policy
Your ability to withdraw funds




                                                                                                                    Introduction
Our policy is to make funds from your check deposits to your checking or savings account
(in this policy, each an account) available to you on the first business day after the day we
receive your deposits. Incoming wire transfers, electronic direct deposits, cash deposited at
a teller window and at a Wells Fargo ATM, and the first $400 of a day’s check deposits at a
teller window and at a Wells Fargo ATM will be available on the day we receive the deposits.
Certain electronic credit transfers, such as those through card networks or funds transfer




                                                                                                            through arbitration
                                                                                                            Resolving disputes
systems, will be available on the first business day after the day we receive the transfer. Once
they are available, you can withdraw the funds in cash and we will use the funds to pay
checks and other items presented for payment and applicable fees that you have incurred.

Analyzed business accounts only: The first $400 of a business day’s check deposits to an
analyzed account are not available to you on the day we receive the deposits. Check deposits
to an analyzed account are available on the first business day after we receive your deposits.

Determining the day your deposit is received by the Bank




                                                                                                            Important legal
                                                                                                              information
For determining the availability of your deposits, every day is a business day, except
Saturdays, Sundays, and federal holidays. If you make a deposit before our established cutoff
time on a business day that we are open, we will consider that day to be the day your deposit
is received by the Bank. However, if you make a deposit after our cutoff time or on a day we
are not open, we will consider the day your deposit is received by the Bank to be the next
business day we are open.




                                                                                                            error notifications
                                                                                                             Statements and
Our established cutoff time is when a branch closes for business and may vary by location. The
cutoff time for checks deposited at a Wells Fargo ATM is 9:00 p.m. local time (8:00 p.m. in Alaska).

Longer delays may apply
In some cases, we will not make the first $400 of a business day’s check deposits available
to you on the day we receive the deposits. Further, in some cases, we will not make all the
funds that you deposit by check available to you on the first business day after the day of




                                                                                                            responsibilities
your deposit. Depending on the type of check that you deposit, funds may not be available




                                                                                                              Rights and
until the second business day after the day of your deposit. The first $200 of your deposit,
however, may be available on the first business day.
Except as otherwise explained in this paragraph, if we are not going to make all funds from
your deposit available on the business day of deposit or the first business day after the day of
deposit, we will notify you at the time you make your deposit. We will also tell you when the
funds will be available. If your deposit is not made directly to a Wells Fargo employee, or if we
                                                                                                            savings accounts banking services

decide to take this action after you have left the premises, we will mail you the notice by the
                                                                                                              Checking and


first business day after we receive your deposit.
If you need the funds from a deposit right away, you may ask us when the funds will be available.
In addition, funds you deposit by check may be delayed for a longer period under the
following circumstances:
•   We believe a check you deposit will not be paid
•   You deposit checks totaling more than $5,000 on any one day
                                                                                                                                Electronic




•   You redeposit a check that has been returned unpaid
•   You have overdrawn your account repeatedly in the last 6 months
•   There is an emergency, such as failure of computer or communications equipment
We will notify you if we delay your ability to withdraw funds for any of these reasons, and we
will tell you when the funds will be available. The funds will generally be available no later
                                                                                                       22
         Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 27 of 65

         Funds availability policy
         than the seventh business day after the day of your deposit.

         Special rules for new accounts
         If you are a new customer, the following special rules will apply during the first 30 days your
         account is open. Incoming wire transfers, electronic direct deposits, and cash deposited at a
         teller window and at a Wells Fargo ATM will be available on the day we receive the deposit.
         Funds from your check deposits will be available on the business day after the day we receive
         the deposits; no funds from a business day’s check deposits are available on the day we
         receive the deposits.
         If we delay the availability of your deposit the following special rules may apply:
         •     The first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s, and
               federal, state, and local government checks and U.S. Postal Service money orders made
               payable to you will be available on the first business day after the day of your deposit.
         •     The excess over $5,000 and funds from all other check deposits will be available on the
               seventh business day after the day of your deposit. The first $200 of a day’s total deposit
               of funds from all other check deposits, however, may be available on the first business
               day after the day of your deposit.
         We will notify you if we delay your ability to withdraw funds and we will tell you when the
         funds will be available.

         Holds on other funds (check cashing)
         If we cash a check for you that is drawn on another bank, we may withhold the availability
         of a corresponding amount of funds that are already in your account. Those funds will be
         available at the time funds from the check we cash would have been available if you had
         deposited it.

         Holds on other funds (other account)
         If we accept a check for deposit that is drawn on another bank, we may make funds from
         the deposit available for withdrawal immediately but delay your ability to withdraw a
         corresponding amount of funds that you have on deposit in another account with us.
         The funds in the other account would then not be available until the time periods that are
         described in this Policy.

         Delays on other funds
         Funds from any deposit (cash or checks) made at non-Wells Fargo SHAZAM® network ATMs
         using a card issued by a Wells Fargo branch located in Iowa1 will not be available until
         the third business day after the day of your deposit. This rule does not apply at ATMs that
         we own or operate. All ATMs that we own or operate are identified on our machines as
         Wells Fargo.




     1
         Also applies to a card issued by Wells Fargo Phone Bank, Wells Fargo Online, National Business
         Banking Center, or Wells Fargo Business Online that is linked to a primary account opened in Iowa.

23           Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 28 of 65

Available balance, posting order, and overdrafts
How do we determine your account’s available balance?




                                                                                                             Introduction
Your account’s available balance is our most current record of the amount of money in your
account available for your use or withdrawal. We use the available balance to authorize your
transactions during the day (e.g., debit card purchases and ATM withdrawals). We also use
the available balance to pay your transactions in our nightly processing. We calculate your
available balance as follows:
•   We start with the ending daily account balance from our prior business day nightly




                                                                                                     through arbitration
                                                                                                     Resolving disputes
    processing that includes all transactions deposited to or paid from your account.
•   We subtract from this amount any holds placed on a deposit to your account and any
    holds placed due to legal process.
•   We add pending deposits that are immediately available for your use (including cash
    deposits, electronic direct deposits, and the portion of a paper check deposit we make
    available; see “Funds availability policy” section for details).
•   We subtract pending withdrawals that we have either authorized (such as debit




                                                                                                     Important legal
    card purchases and ATM withdrawals) or are known to us (such as your checks and




                                                                                                       information
    preauthorized automatic ACH withdrawals that we receive for payment from your
    account) but have not yet processed.
Important note: The available balance does not reflect every transaction you have initiated
or we previously authorized. For example, your available balance may not include the
following:




                                                                                                     error notifications
•   Outstanding checks and authorized withdrawals (such as recurring debit card




                                                                                                      Statements and
    transactions and ACH transactions that we have not received for payment).
•   The final amount of a debit card purchase. For example, we may authorize a purchase
    amount prior to a tip that you add.
•   Debit card transactions that have been previously authorized but not sent to us for final
    payment. We must release the transaction authorization hold after 3 business days (or
    up to 30 business days for certain types of debit or ATM card transactions, including car
    rental, cash, and international transactions) even though the transaction may be sent for




                                                                                                     responsibilities
    payment from your account, which we must honor, at a later date.




                                                                                                       Rights and
How do we process (post) transactions to your account?
We process transactions each business day (Monday through Friday except federal holidays)
during a late night process. Once we process your transaction, the results are posted to your
account. There are three key steps to this process. The most common types of transactions
                                                                                                     savings accounts banking services

are processed as described below.
                                                                                                       Checking and


First, we determine the available balance in your account (as described above)
that can be used to pay your transactions.
NOTE: Certain pending transactions can impact your available balance:
• Cash deposits or transfers from another Wells Fargo account that are made AFTER the
  displayed cutoff time (where the deposit was made) will be added to your available
  balance if they are made before we start our nightly process.
• Your available balance will be reduced by pending withdrawals, such as debit card
                                                                                                                         Electronic




  transactions we have authorized and must pay when they are sent to us for payment.
  These pending withdrawals may be sent to us for payment at a later date. In some
  circumstances, these transactions may be paid into overdraft if other posted transactions
  or fees have reduced your balance before the pending transactions are presented for
  payment.

                                                                                                24
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 29 of 65

     Available balance, posting order, and overdrafts
     Then, we sort your transactions into categories before we process them.
     •     First, we credit your account for deposits, including cash and check deposits and incoming
           transfers, received before the cutoff time at the location the deposit or transfer was made.
     •     Then, we process withdrawals/payments we have previously authorized and cannot return
           unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
           transactions, and teller-cashed checks. If we receive more than one of these transactions
           for payment from your account, we will generally sort and pay them based on the date and
           time you conducted the transactions. For a debit card transaction, if a merchant does not
           seek authorization from the Bank at the time of the transaction, we will use the date the
           transaction is received for payment from your account. For some transactions, such as Online
           Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and
           may vary from the time it was conducted. Multiple transactions that have the same time will
           be sorted and paid from lowest to highest dollar amount.
     •     Finally, we use your remaining funds to pay your checks and preauthorized automatic
           ACH payments (such as bills you pay by authorizing a third party to withdraw funds
           directly from your account). If there is more than one of these types of transactions, they
           will be sorted by the date and time that they are received by us. Multiple transactions
           that have the same time will be sorted and paid from lowest to highest dollar amount.
     Finally, if the available balance in your account is not enough to pay all of your
     transactions, we will take the following steps:
     •     First use Overdraft Protection (if applicable): We will transfer/advance available funds
           from a savings and/or credit account you have linked to your checking account for
           Overdraft Protection (described on page 26).
     •     Then, decide whether to pay your transaction into overdraft or return it unpaid:
           At our discretion, we may pay a check or automatic payment into overdraft, rather than
           return it unpaid. This is our standard overdraft coverage. If we pay the transaction into
           overdraft, it may help you avoid additional fees that may be assessed by the merchant.
           Debit card transactions presented to us for payment (whether previously approved by
           us or not) will be paid into overdraft and will not be returned unpaid, even if you do not
           have sufficient funds in your account.




25       Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 30 of 65

Available balance, posting order, and overdrafts
IMPORTANT INFORMATION ABOUT FEES:




                                                                                                                    Introduction
Fees may be assessed with each item paid into overdraft or returned unpaid subject to the following:
•   A single Overdraft Protection Transfer or Advance Fee will be assessed when we need to
    transfer/advance funds from your linked account(s) into your checking account, but only if
    the transfer/advance helped you avoid at least one overdraft or returned item.
•   No overdraft fee will be assessed on ATM and everyday (one-time) debit card transactions




                                                                                                            through arbitration
    unless Debit Card Overdraft Service is added to your account. The merchant informs the




                                                                                                            Resolving disputes
    Bank if a debit card transaction is a one-time or recurring transaction. An overdraft fee can
    be assessed on recurring debit card transactions and any other item we pay into overdraft.
•   No overdraft or returned item (Non-Sufficient Funds/NSF) fee will be assessed on items of
    $5 or less.
•   If both your ending daily account balance and available balance are overdrawn by $5 or
    less and there are no items returned for non-sufficient funds after we have processed all
    of your transactions, we will not assess an overdraft fee on the items.




                                                                                                            Important legal
                                                                                                              information
•   We limit the number of overdraft and/or returned item (Non-Sufficient Funds/NSF) fees
    charged per business day as follows:
    - For consumer accounts, we will charge no more than three (3) overdraft /NSF fees per
        business day
    -   For business accounts, we will charge no more than eight (8) overdraft /NSF fees per
        business day




                                                                                                            error notifications
                                                                                                             Statements and
•   Any overdraft or returned item fees assessed are deducted from your account during the
    morning of the next business day following our nightly process.

What is Overdraft Protection?
This is an optional service you can add to your checking account by linking up to two eligible
accounts (one savings, one credit). We will use available funds in your linked account(s)
to authorize or pay your transactions if you don’t have enough money in your checking




                                                                                                            responsibilities
account. A single Overdraft Protection Transfer or Advance Fee will be assessed any day




                                                                                                              Rights and
a transfer/advance is made regardless of the number of transactions covered or whether
money is transferred/advanced from multiple accounts. Also, we will not charge a fee unless
the transfer/advance helped you avoid at least one overdraft or returned item. If you link two
accounts, you may tell us which account to use first to transfer/advance funds. If you do not
specify an order, we will first transfer funds from your linked savings account.
                                                                                                            savings accounts banking services

•   Transfers from linked savings account. If the available balance in your savings account
                                                                                                              Checking and

    is $25 or more and can cover the overdraft (plus the Overdraft Protection Transfer Fee),
    we will transfer the exact amount needed or a minimum of $25. If the available balance
    in your savings account is less than either $25 or the amount needed, we will transfer the
    available balance. The Overdraft Protection Transfer Fee (if any) will be charged to your
    checking account.
•   Advances from linked credit card or line of credit account. If the available balance
    in your credit card account is $25 or more and can cover the overdraft, we will advance
    the exact amount needed or a minimum of $25. If the available balance in your credit
                                                                                                                                Electronic




    card account is less than either $25 or the amount needed, we will advance the available
    balance. The Overdraft Protection Advance Fee (if any) will be charged to your credit
    card account. Advances from an eligible linked Wells Fargo line of credit are made in
    increments of $100 or $300 (See your Credit Account Agreement for specific details) and
    the Overdraft Protection Advance Fee will be charged to your checking account.

                                                                                                       26
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 31 of 65

     Available balance, posting order, and overdrafts
     What is Debit Card Overdraft Service?
     Debit Card Overdraft Service allows Wells Fargo to approve (at our discretion) your ATM
     and everyday (one-time) debit card transaction(s) if you do not have enough money in
     your checking account or in accounts linked for Overdraft Protection at the time of the
     transaction. With this service, ATM and everyday (one-time) debit card transactions may be
     approved into overdraft at the Bank’s discretion and an overdraft fee may apply. If you make
     a covering transfer or deposit (subject to the Bank’s funds availability policy) by the posted
     cutoff time on the same business day as the transaction no fees are assessed. Debit Card
     Overdraft Service does not apply to checks and other transactions such as Bill Pay, ACH, or
     recurring debit card transactions (such as utilities or health club memberships). The Bank
     may continue to authorize or pay these transactions into overdraft, at our discretion, and our
     standard overdraft fees and policies will apply.
     If Debit Card Overdraft Service is not added and there is not enough money in your checking
     account or accounts linked for Overdraft Protection, your ATM and everyday (one-time)
     debit card transactions will be declined, and there are no fees for declined transactions. If the
     service is not added and your ATM or everyday (one-time) debit card transaction creates a
     negative balance during posting, there will not be an overdraft fee.
     Debit Card Overdraft Service is automatically added to eligible business accounts at
     account opening.
     You can add or remove the service at any time. Debit Card Overdraft Service is not available
     for certain accounts, such as Teen CheckingSM accounts, Opportunity Checking® accounts,
     GreenhouseSM by Wells Fargo deposit accounts (Greenhouse Set Aside and Greenhouse
     Spending), IOLTA/RETA accounts, accounts for government entities, or savings accounts.
     Debit Card Overdraft Service is a discretionary service that may be removed by the Bank for a
     variety of reasons including excessive overdrafts or returned items.

     What is Wells Fargo’s standard overdraft coverage?
     Our standard overdraft coverage is when, at our discretion, we pay items, such as checks or
     automatic payments (e.g., ACH payments) into overdraft rather than returning them unpaid.
     You can request to remove our standard overdraft coverage from your account by speaking
     to a banker.
     Important: If standard overdraft coverage is removed from your account, the following will
     apply if you do not have enough money in your checking account or in accounts linked for
     Overdraft Protection to cover a transaction:
     •     We will return your checks and automatic payments (such as ACH payments) and assess a
           returned item fee (Non-Sufficient Funds/NSF) and you could be assessed additional fees
           by merchants.
     •     We will not authorize ATM and everyday (one-time) debit card transactions into overdraft.
           If your account is enrolled in Debit Card Overdraft Service, the service will also be
           removed.
     •     We will not authorize certain transactions (such as cashed checks, recurring debit card
           transactions, or Bill Pay transactions) into overdraft. However, if these transactions are
           authorized when your account has enough money but are later presented for payment
           when your account does not have enough money, we will pay the transaction into
           overdraft and charge an overdraft fee.




27       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 32 of 65

Available balance, posting order, and overdrafts
What is Overdraft Rewind? (Consumer accounts only)




                                                                                                                  Introduction
With this free account feature, the Bank will reevaluate transactions from the previous business
day that resulted in an overdraft or returned item if we receive an electronic direct deposit to
your account by 9:00 a.m. local time where your account is located (which is noted on your
account statement). The Bank will calculate a new available balance, including your pending
electronic direct deposit (less any pending debits), and may reverse the overdraft or returned
item (Non-Sufficient Funds/NSF) decisions and resulting fees from the previous business day if




                                                                                                          through arbitration
                                                                                                          Resolving disputes
your electronic direct deposit will cover them. The Bank receives most direct deposits through
the ACH network before 9:00 a.m. Overdraft Protection transfers/advances and fees from the
prior business day are not reversed with Overdraft Rewind. Other deposits, such as check(s),
cash or account transfers received after our initial nightly account processing, are not included
in Overdraft Rewind. Direct deposits include your salary, pension, Social Security, or other
regular monthly income electronically deposited through the Automated Clearing House
(ACH) network by your employer or an outside agency. Go to wellsfargo.com/overdraft-rewind
for more details.




                                                                                                          Important legal
                                                                                                            information
What is your responsibility if your account has an overdraft?
If you have an overdraft on your account (including transactions we have paid on your behalf
into overdraft, plus any fees), you must promptly make a deposit or transfer to return your
account to a positive balance.
If you fail to bring your checking account to a positive balance, we will close your account. Also
we may report you to consumer reporting agencies and initiate collection efforts. You agree to




                                                                                                          error notifications
                                                                                                           Statements and
reimburse us for the costs and expenses (including attorney’s fees and expenses) we incur.




                                                                                                          responsibilities
                                                                                                            Rights and
                                                                                                          savings accounts banking services
                                                                                                            Checking and      Electronic




                                                                                                     28
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 33 of 65

     Setoff and security interest
     Are we allowed to use the funds in your accounts to cover debts
     you owe us?
     Yes, we have the right to apply funds in your accounts to any debt you owe us. This is known
     as setoff. When we setoff a debt you owe us, we reduce the funds in your accounts by the
     amount of the debt. We are not required to give you any prior notice to exercise our right of
     setoff.
     A debt includes any amount you owe individually or together with someone else both now
     or in the future. It includes any overdrafts and our fees. We may setoff for any debt you owe
     us that is due or past due as allowed by the laws governing your account. If your account is a
     joint account, we may setoff funds in it to pay the debt of any joint owner.
     If your account is an unmatured time account (or CD), then we may deduct any early
     withdrawal fee or penalty. This may be due as a result of our having exercised our right of
     setoff.
     Consumer accounts only: Our right to setoff extends to any federal or state benefit
     payments (including Social Security benefits) deposited to your account. If we are obligated
     to return any federal or state benefits deposited to your accounts after you are no longer
     eligible to receive them, we have the right to setoff against any of your accounts to recover
     the payments you were ineligible to receive. Our right of setoff will not apply if it would
     invalidate the tax-deferred status of any tax-deferred retirement account (e.g., a SEP or an
     IRA) you maintain with us.

     Do you grant us a security interest in your accounts with us?
     Yes, to ensure you pay us all amounts you owe us under the Agreement (e.g., overdrafts and
     fees), you grant us a lien on and security interest in each account you maintain with us. By
     opening and maintaining each account with us, you consent to our asserting our security
     interest should the laws governing the Agreement require your consent. Our rights under
     this security interest are in addition to and apart from any other rights under any other
     security interest you may have granted to us.

     Can you grant any one else a security interest in your accounts
     with us?
     No, you may not grant a security interest in, transfer, or assign your accounts to anyone other
     than us without our written agreement.




29    Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 34 of 65

Business account fees and expenses; earnings allowance
Are you obligated to pay our fees?




                                                                                                              Introduction
Yes, you agree to pay us in accordance with our Business Schedule.

How do you pay our fees and expenses?
We are permitted to either directly debit your account or invoice you for our fees and
expenses and taxes incurred in connection with your account and any service. If there are
non-sufficient funds in your account to cover the debit, we may create an overdraft on your




                                                                                                      through arbitration
                                                                                                      Resolving disputes
account.
You agree to promptly pay any invoiced amount. We may assess finance charges on any
invoiced amounts that are not paid within 45 days of the date of invoice. Finance charges
are assessed at a rate of 1.5% per month (18% per annum) or the highest amount permitted
by the laws governing your account, whichever is less. Charges for accrued and unpaid
interest and previously assessed finance charges will not be included when calculating
finance charges. Payments and other reductions of amounts owed will be applied first to
that portion of outstanding fees attributable to charges for accrued and unpaid interest and




                                                                                                      Important legal
                                                                                                        information
previously assessed finance charges, then to other fees and charges.

If an earnings allowance accrues on your account, do we apply it to
our fees and expenses?
Yes, if an earnings allowance accrues on your account, we will periodically apply your
accrued earnings allowance to eligible fees and expenses (unless we otherwise indicate in




                                                                                                      error notifications
writing). If both an earnings allowance and interest accrue on your account, the interest will




                                                                                                       Statements and
be shown as an offset to the earnings allowance on the client analysis statement for your
account. If your earnings allowance exceeds your total maintenance and activity fees for
the statement cycle for your account, the excess credit is not paid to you, nor is it carried
forward to the following statement cycle. We may debit your account (or any other account
you maintain with us) or invoice you for any amount by which the fees and expenses exceed
the accrued earnings allowance on your account. The earnings allowance applied as a credit
against fees and expenses will be reported as income to the Internal Revenue Service (IRS),




                                                                                                      responsibilities
state, and local tax authorities if required by applicable law and you are responsible for any




                                                                                                        Rights and
federal, state or local taxes due on the credited earnings allowance.



                                                                                                      savings accounts banking services
                                                                                                        Checking and      Electronic




                                                                                                 30
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 35 of 65

     Additional rules for checks and withdrawals
     What identification do we request to cash checks presented over-
     the-counter by a non-customer?
     For these transactions, we require acceptable identification, which can include a fingerprint
     from the person presenting your check. We may not honor the check if the person refuses to
     provide us with requested identification.

     Are there special rules if you want to make a large cash withdrawal
     or deposit?
     We may place reasonable restrictions on a large cash withdrawal. These restrictions include
     requiring you to provide reasonable advance notice to ensure we have sufficient cash on
     hand. We do not have any obligation to provide security if you make a large cash withdrawal.
     If you want to deposit cash for a very large amount, we have the right to require you to
     provide adequate security or exercise other options to mitigate possible risks.
     Are we responsible for reviewing checks for multiple signatures?
     No, we are not responsible for reviewing the number of signatures required on your account.
     If you have indicated that more than one signature is required, we will not be liable if a check
     does not meet this requirement.

     Are we required to honor dates and special instructions written on
     checks?
     No, we may, without inquiry or liability, pay a check even if it
     • Has special written instructions indicating we should refuse payment (e.g., “void after
        30 days” or “void over $100”);
     • Is stale-dated (i.e., the check’s date is more than 6 months in the past), even if we are
        aware of the check’s date;
     • Is post-dated (i.e., the check’s date is in the future); or
     • Is not dated.
     We may also pay the amount encoded on your check in U.S. dollars, even if you wrote the
     check in a foreign currency or made a notation on the check’s face to pay it in a foreign
     currency. The encoded amount is in the line along the bottom edge of the front of the check
     where the account number is printed.

     Can you use a facsimile or mechanical signature?
     Yes, if you use a facsimile or mechanical signature (including a stamp), any check appearing
     to use your facsimile or mechanical signature will be treated as if you had actually signed it.
     Are we liable for paying a consumer ACH debit entry on your
     account? (Business accounts only)
     No, under the ACH operating rules, certain types of ACH debit entries may only be presented
     on a consumer account (each, a consumer ACH debit entry). We will have no obligation to
     pay, and no liability for paying, any consumer ACH debit entry on your account.

     What is the acceptable form for your checks?
     Your checks must meet our standards, including paper stock, dimensions, and other industry
     standards. Your checks must include our name and address, as provided by us. Certain check
     features, such as security features, may impair the quality of a check image that we or a third
     party create.
     We reserve the right to refuse checks that do not meet these standards or cannot be
     processed or imaged using our equipment. We are not responsible for losses that result from
     your failure to follow our check standards.


31    Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 36 of 65

Issuing stop payment orders and post-dated checks
How do you stop payment on a check?




                                                                                                              Introduction
You may request a stop payment on your check in a time and manner allowing us a
reasonable opportunity to act on it before we pay, cash, or otherwise become obligated
to pay your check. You can request a stop payment of a check through wellsfargo.com, by
phone, or by visiting your local branch and speaking with a banker.
Each stop payment order is subject to our verification that we have not already paid or
otherwise become obligated to pay the check from your account. This verification may occur




                                                                                                      through arbitration
                                                                                                      Resolving disputes
after we accept your stop payment order.
In order to issue a stop payment order on a check, we request the following information:
•   Your bank account number,
•   The check number or range of numbers,
•   The check amount or amounts,
•   The payee(s) name(s), and




                                                                                                      Important legal
•   The date on the check.




                                                                                                        information
We are not responsible for stopping payment on a check if you provide incorrect or
incomplete information about the check.

What is the effective period for a stop payment order?
A stop payment order on a check is valid for 6 months. We may pay a check once a stop
payment order expires. You must place a new stop payment order if you do not want it to




                                                                                                      error notifications
                                                                                                       Statements and
expire. We treat each renewal as a new stop payment order. We will charge you for each stop
payment order you place (as well as each renewal).

How do you cancel a stop payment order?
To cancel a stop payment order, we must receive your request in a time and manner allowing
us a reasonable opportunity to act on it.

Are you still responsible if we accept a stop payment on a check?



                                                                                                      responsibilities
                                                                                                        Rights and
Yes, even if we return a check unpaid due to a stop payment order, you may still be liable to
the holder (e.g., a check cashing business) of the check.

How can you prevent a post-dated check from being paid before its
date?
A post-dated check is a check you issue with a date in the future. We are not responsible for
                                                                                                      savings accounts banking services
                                                                                                        Checking and

waiting to honor the check until that date, unless you instruct us to do so through the use of
a stop payment order for the check. You are responsible for notifying us to cancel the stop
payment order when you are ready to have that check paid.
                                                                                                                          Electronic




                                                                                                 32
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 37 of 65

     Issuing stop payment orders and post-dated checks
     How do you stop payment for preauthorized electronic fund
     transfers?
     If you have told us in advance to make a regular payment from your account, you can
     stop the payment by:
        Calling Wells Fargo Phone Bank at 1-800-869-3557 or Wells Fargo National Business
        Banking Center at 1-800-225-5935, as applicable, or writing to us at Wells Fargo, Customer
        Correspondence, PO  . . Box 6995, Portland, OR, 97228- 6995, in time for us to receive your
        request 3 business days or more before the payment is scheduled to be made. If you call,
        we may also require you to put your request in writing and get it to us within 14 days
        after you call. We will charge you a fee for every stop payment order you request.
     Liability for failure to stop payment: If you order us to stop one of these payments 3
     business days or more before your scheduled transfer, and we do not do so, we will be liable
     for your losses or damages.
     Purchase transactions: A stop payment may not be requested on a purchase transaction.




33    Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 38 of 65

Your account ownership
How do we treat accounts owned by more than one customer?




                                                                                                                  Introduction
You can choose to open an account with one or more other individuals. In these instances,
we will treat all account holders as joint tenants with right of survivorship unless
•   State laws governing your account require other treatment, or
•   We otherwise agree with you in writing that the account is owned in some other capacity.
Regardless of the form of ownership, we will not maintain a separate record of each




                                                                                                          through arbitration
                                                                                                          Resolving disputes
co-owner’s interest in the account. We may act on instructions from any co-owner (or a co-
owner’s representative) without another account co-owner’s consent. These actions include
instructions to withdraw or transfer funds, make payments, or close the account.

Are we allowed to pay money requested by a co-owner?
Yes, we may pay any money in the account requested by any co-owner (or a co-owner’s legal
representative), regardless of
•   Their contributions,




                                                                                                          Important legal
                                                                                                            information
•   Whether any other co-owner is incapacitated or deceased, or
•   Whether the account includes a right of survivorship.

What are the forms of account ownership?
Joint tenants with right of survivorship: When you hold an account as joint tenants with
right of survivorship and one of you dies, the account is payable to the surviving co-owner,




                                                                                                          error notifications
                                                                                                           Statements and
subject to our rights under the Agreement.
Tenants-in-common: When you hold an account as tenants-in-common, it is payable upon
the death of an accountholder, in whole or in part, to any surviving co-owner on the account
or the deceased owner’s personal representative, heirs, or successors. This is subject to our
rights under the Agreement.
Community property: An account is held as community property when spouses have
equal and undivided interests in the account during their lifetimes. When one spouse dies,




                                                                                                          responsibilities
ownership does not automatically pass to the survivor; rather, the deceased spouse can pass




                                                                                                            Rights and
his or her interest by will. Community property does not exist in every state. Ask your legal
adviser to understand if this applies to your account.

What is a Pay On Death (POD) account? (Consumer accounts only)
A POD account is payable on your death (or the death of the last surviving co-owner) to
one or more payees named in the title of the account. When the title of an account includes
                                                                                                          savings accounts banking services
                                                                                                            Checking and
language like “in trust for (ITF),” “transfer on death (TOD),” or similar language, the account is
treated as a pay on death account.
You may change, add, or remove the name of any payee or beneficiary anytime by providing
us with proper written notice. Generally, the payee or beneficiary must survive all owners in
order to receive their share of funds from a POD account.

How are Uniform Transfers/Gifts to Minors Act accounts handled?
(Consumer accounts only)
                                                                                                                              Electronic




An account established under a state’s Uniform Transfers/Gifts to Minors Act is controlled by
the custodian (or a successor custodian). Only the named custodian (or successor custodian)
is authorized to instruct us regarding the account. We may, however, disclose information
about the account to the minor or the minor’s representative. When the minor reaches the
applicable age of majority, we may pay the funds on deposit in the account to the minor in
accordance with the custodian’s duty without waiting for instructions from the custodian.
                                                                                                     34
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 39 of 65

     Your account ownership
     How are minor by accounts handled? (Consumer accounts only)
     One or more adults may open an account in the name of a minor by the adult(s) as allowed by
     the laws governing your account. An adult is a person who has reached the age of majority.
     Beneficial ownership of the funds deposited in the account vests exclusively in the minor. The
     adult has exclusive control of the account until the minor reaches the applicable age of majority.
     If there is more than one adult, each may act independently. We are not obligated to inquire
     about the use of the funds. When the minor reaches the age of majority, we may act on
     the instructions of either the minor or the adult. If the adult (or the last of the adults to
     survive) dies before the minor reaches the age of majority, we may transfer the funds to the
     custodian according to the applicable Uniform Transfers/Gifts to Minors Act.

     Can you transfer ownership of your account?
     No assignment will be valid or binding on us, and we will not be considered to have
     knowledge of it, until we consent and the assignment is noted in our records. However, by
     noting the assignment, we do not have any responsibility to assure that the assignment is
     valid. Any permitted assignment of your account is subject to our setoff rights.
     The Agreement is binding on your personal representatives, executors, administrators, and
     successors, as well as our successors and assigns.

     What if an owner does not sign account documentation?
     The failure of a customer identified in our records as an owner or a co-owner of an account to
     sign the account application or other account-related documentation does not prevent us,
     in our sole discretion, from treating the customer as an owner or a co-owner of that account;
     we are not liable to anyone as a result.

     Are all joint owners responsible for liabilities on your account?
     Yes, all joint owners are each individually and jointly responsible for any overdraft on your
     account, regardless of who caused or benefited from the overdraft. If there is a setoff, an
     enforcement of our security interest in your account, or legal action (such as a third party
     garnishment, seizure, forfeiture, or tax levy) affecting any co-owner, we have the right to treat
     all funds in the account as belonging to the customer against whom the setoff, enforcement of
     the security interest, or other legal action is directed. If your account is closed for unsatisfactory
     handling, we may report all joint owners to the consumer reporting agencies.

     What happens upon the death or incompetence of an authorized
     signer or account owner?
     Please notify us promptly if you learn or suspect an account owner or signer has been
     declared incompetent by a court or a legal authority, or has died. When we receive proper
     notice, we may
     •     Freeze the account until we receive documents verifying the incapacity or death and
           instructions regarding the funds remaining in the account,
     •     Pay (without inquiring) any item authorized by the account owner before being declared
           incompetent or dying,
     •     Return or reverse deposits made to the account, and
     •     Apply funds in the account to any debt the account owner owes us before recognizing
           the rights to any remaining funds of a surviving joint owner or other person.




35       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 40 of 65

Your account ownership
If we are liable for taxes because we released funds in an account after the account owner’s




                                                                                                             Introduction
death, the account owner’s estate is responsible for reimbursing us for the taxes.
Consumer and Sole Proprietors Only
If an account owner dies or is declared incompetent we may accept and comply with court
orders and legal documents, and take direction from affiants or court appointed personal
representatives, guardians, or conservators from your state of residence, even if different
than where your account was opened except as otherwise required by applicable law or




                                                                                                     through arbitration
                                                                                                     Resolving disputes
court order. We may require additional documentation be provided to us before complying
with the directions given by affiants or court appointed personal representatives, guardians,
or conservators. We reserve the right to require U.S. court documents for customers who
reside outside of the U.S. at time of incompetence or death.
For all other businesses
Upon notification to the Bank of the death or incompetence of a business owner, the
business entity will provide documentation evidencing any change in the ownership or




                                                                                                     Important legal
                                                                                                       information
control of the entity following applicable legal formalities.




                                                                                                     error notifications
                                                                                                      Statements and
                                                                                                     responsibilities
                                                                                                       Rights and
                                                                                                     savings accounts banking services
                                                                                                       Checking and      Electronic




                                                                                                36
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 41 of 65

     Interest earning accounts
     What interest rate applies to an interest earning account?
     When you open an interest earning account, we will provide a rate sheet listing the current
     interest rate and Annual Percentage Yield (APY) for your account. Interest earning accounts
     earn interest at a variable rate, except Time Accounts (CDs). We may change the interest rate
     for variable-rate accounts at any time. The interest rate may vary depending on your daily
     balances (tiered-rate account). We may pay the same interest rate on more than one tier. The
     tiers and corresponding interest rates are disclosed in the rate sheet.

     How do we calculate earned interest?
     We calculate interest using the daily collected balance method. This method applies a daily
     periodic rate to the collected balance in your account each day. Interest is calculated using a
     365-day year, unless otherwise noted for business accounts in the Business Schedule.

     When does a deposit begin accruing interest?
     Cash deposits begin accruing interest the same business day a deposit is credited to your
     account. If you deposit an item such as a check, interest begins accruing on the business day
     we receive credit for the item.

     Is interest compounded and when is it credited?
     Interest will compound on a daily basis. For checking and savings accounts, interest will be
     credited on a monthly basis.

     What is the difference between Annual Percentage Yield (APY) and
     Annual Percentage Yield Earned (APYE)?
     The Annual Percentage Yield (APY) is a percentage rate reflecting the total amount of interest
     paid on an account based on the interest rate and the frequency of compounding for a
     365-day period. The Annual Percentage Yield Earned (APYE) is an annualized rate that reflects
     the relationship between the amount of interest actually earned on your account during the
     statement period and the average daily balance in the account for the statement period.
     We calculate both your APY and APYE according to formulas established by federal
     regulations. The APYE appears on your account statement.

     Do we have the right to require notice of withdrawal from your
     savings account?
     Yes, we have the right to require 7 days written notice before you withdraw money from your
     savings account.

     Are you required to obtain a tax identification number
     certification?
     Yes, in most instances, Treasury regulations require us to obtain a Taxpayer Identification
     Number (“TIN”) for each account. To avoid backup withholding tax on accounts that
     earn interest or dividends, you are required to submit IRS Form W-9 or Form W-8BEN and
     supporting information and/or documentation to us. U.S. citizens or other U.S. persons,
     including resident alien individuals, must provide a Form W-9. If you are a non- resident alien
     as defined by the IRS, you must provide a Form W-8BEN.
     Until we have received the Form(s) W-9 or W-8BEN completed and signed per IRS
     Regulations, or any other required forms, we will pay interest and comply with the backup
     withholding requirements of the IRS.


37    Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 42 of 65

Interest earning accounts
Other types of Form W-8 plus additional documentation may be required if you are a




                                                                                                              Introduction
foreign partnership, foreign government, or are claiming an exemption based on Effectively
Connected Income.
If you own your account as a sole proprietor, upon your death, we must be provided with
the estate’s or successor’s TIN or we may either refuse to pay interest earned on your account
since the date of your death or withhold a portion of the interest that has been earned on
your account since the date of your death.




                                                                                                      through arbitration
                                                                                                      Resolving disputes
Regulation D savings account transaction limit and other limited
activity
Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings
account to a combined total of 6 per monthly fee period. The dates of your fee period
are located in the section of your savings account statement called “Monthly service fee
summary”. For the Portfolio by Wells Fargo, Portfolio by Wells Fargo Plus and Portfolio by
Wells Fargo Premier programs, the fee period begins on the first business day, and ends on




                                                                                                      Important legal
the last business day, of the calendar month.




                                                                                                        information
Limited by Regulation D:
•   Transfers by phone using our automated banking service or speaking with a banker on
    the phone
•   Transfers or payments through online, mobile, and text banking (including Bill Pay and
    person-to-person payments such as Zelle®)




                                                                                                      error notifications
                                                                                                       Statements and
•   Overdraft Protection transfers to a checking account
•   Pre-authorized transfers and withdrawals (including recurring and one time)
•   Payments to third parties such as checks, drafts, or similar transactions (counted when
    they are posted to your account and not when they are written)
•   Debit or ATM card purchases that post to the savings account
Limited by Wells Fargo:




                                                                                                      responsibilities
•   Transfers and payments to Wells Fargo credit cards, lines of credit, and loans




                                                                                                        Rights and
•   Outgoing wires whether made in person, on the telephone, or online

Not limited:
•   Except as limited above, there are no limits on the following in-person transactions at a
    Wells Fargo ATM or banking location
    – Transfers between your Wells Fargo accounts
                                                                                                      savings accounts banking services
                                                                                                        Checking and

    – Withdrawals
    – Any types of deposits
•   Withdrawals made at non-Wells Fargo ATMs. Non-Wells Fargo ATM fees and surcharge
    fees imposed by non-Wells Fargo ATM owners or operators may apply.

What happens if you exceed your limit?
If you exceed the limit stated above, you will be charged an excess activity fee (see the
Consumer Schedule or Business Schedule, as applicable). If the limit is exceeded on more
than an occasional basis, Wells Fargo may be required to convert the savings account to a
                                                                                                                          Electronic




checking account, which would discontinue any Overdraft Protection it might be providing
to another account, or close the account.
If the transaction limit is reached, we may prevent online and telephone transfers from your
savings account for the remainder of the monthly fee period to help you avoid fees and
account conversion or closure.
                                                                                                 38
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 43 of 65

     Time Accounts (CDs)
     What are Time Accounts?
     Time Accounts (CDs) are payable at the expiration of a specified term, no less than 7 calendar
     days after the date of deposit. We may also refer to a Time Account as a CD or a Certificate
     of Deposit, even though we do not issue a paper certificate when opening the account or
     require a paper certificate to close the account. The CD’s maturity date is the last day of the
     term for the CD. The maturity date is printed on your receipt.

     When can you withdraw funds from your CD?
     You may withdraw funds from your CD on the maturity date without a penalty. You may also
     generally withdraw funds without a penalty within the 7 calendar days after the maturity
     date (grace period). You may be charged a penalty if you make a withdrawal at any other
     time. See the “Time Accounts (CDs)” section of the Consumer Schedule or the Business
     Schedule, as applicable, for details.

     Can you deposit additional funds into your CD?
     You can only deposit additional funds during the grace period.

     Will your Annual Percentage Yield (APY) change if you withdraw
     interest before maturity?
     The APY we disclose to you assumes the interest you earn will remain on deposit until your
     CD matures. If you withdraw your earned interest before maturity, your account will earn less
     interest over time and the actual APY will be less than the disclosed APY.

     How does your CD renew?
     Your CD will automatically renew at maturity
     •     Typically for a like term unless we inform you prior to maturity of a different term; and
     •     At our interest rate in effect on the maturity date for a new CD of the same term and
           amount, unless we have notified you otherwise.




39       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 44 of 65

Debit cards and ATM cards
This part describes ways to use services linked to an account using a card. Some services




                                                                                                         Introduction
may not be available at all locations. We may require you to sign additional documentation
to obtain a debit or ATM card. You will receive terms and conditions applicable to your card
when you receive the card. In the event of a conflict between the terms and conditions and
the Agreement, the terms and conditions will control. Additional disclosures applicable to
these services are provided in the Consumer Schedule or Business Schedule, as applicable.

Issuance of a card and Personal Identification Number (PIN)




                                                                                                 through arbitration
                                                                                                 Resolving disputes
We may issue a card to each account owner to access your accounts. If you do not select a PIN
when you request your card, we will send a randomly selected PIN.
If you would like a PIN for authentication purposes but do not request a debit or ATM card, we
can issue you a PIN only account. This PIN can only be used for authentication and cannot be
used for purchase transactions or ATM access.

Protection of card and PIN




                                                                                                 Important legal
You should securely protect your card and PIN from loss or theft. Each cardholder must have




                                                                                                   information
his or her own unique PIN for the card and is responsible for maintaining confidentiality of
the PIN. Memorize the PIN. Never write the PIN on the card or share it with anyone, including
our employees. Never allow anyone else to use the card or PIN. If the card or PIN is given
to another person, the account owner will be responsible for all transactions made by that
person or anyone else to whom that person gives the card or PIN. Notify us immediately if
the card is lost or stolen, or is no longer secure.




                                                                                                 error notifications
                                                                                                  Statements and
Instant issue debit card
The instant issue debit card is a temporary debit card. We will deactivate the instant issue
debit card either when you activate your permanent debit card or 30 days after we issue your
temporary debit card, whichever is sooner. If a new or replacement permanent debit card
was not requested, your temporary debit card will terminate in 30 days.

Wells Fargo ATMs in Assisted-Service mode



                                                                                                 responsibilities
                                                                                                   Rights and
Some Wells Fargo ATMs in branches can operate in Assisted-Service mode during branch
hours. When in Assisted-Service mode, the ATM screen’s main menu will display an “I need
assistance” option. When you use an ATM in Assisted-Service mode, your card’s daily ATM
withdrawal limit may not apply, and you may be able to access and perform transactions on
some of your consumer deposit accounts that are not linked to your card. Note: if you are
accessing the ATM in Assisted-Service mode using an ATM Access Code or a mobile wallet,
your card’s daily ATM withdrawal limit will apply and you will not be able to access accounts
                                                                                                 savings accounts banking services
                                                                                                   Checking and

that are not linked to your card.

Linking accounts for card access and designating primary account
Linking lets you add accounts you own (e.g., checking, savings) to a debit or ATM card, giving
you access to make transactions on multiple accounts with one card at Wells Fargo ATMs. At
most ATMs, you only have access to accounts linked to your card. When an ATM is in Assisted-
Service mode, however, you may be able to use your consumer card to access and perform
transactions on your consumer accounts that are not linked to your card.
                                                                                                                     Electronic




If you link only one account of a single type (e.g., checking or savings accounts) to the
card, that linked account is automatically designated as the primary account for purposes
of electronic fund transfer services. The primary account for a consumer card must be an
eligible consumer checking account. The primary account for a business card must be an
eligible business checking account. The money for purchases and payments made with your
card is deducted from the primary checking account. Cash withdrawals using a card at a non-
Wells Fargo ATM are deducted from the primary checking or savings account.                  40
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 45 of 65

     Debit cards and ATM cards
     If you link more than one account of a single type to the card, you may designate a primary
     account and other accounts. If you do not designate a primary account, the first account of
     that type linked to your card is considered the primary account. If a primary account linked
     to the card is closed or delinked for any reason, we will designate another linked account
     (if applicable) as the new primary account. If this linked account is a savings account, your
     debit card will be closed and you can request an ATM card. [Note: for Wells Fargo campus
     debit cards with school access functionality, your banking access will be closed but your card
     can still be used for school access functionality]. We will determine the number and type of
     accounts you can link to your card.
     If you have been issued a debit card as part of using the Greenhouse app: Your card will
     be linked to your Greenhouse Spending Account as the primary account, and linked to your
     Greenhouse Set Aside Account as the secondary account. You can choose to link additional
     accounts to your card at any time. It is important to keep the Greenhouse accounts open and
     linked as described above for the Greenhouse app to work properly.
     Using a card to access linked credit card and line of credit accounts at
     ATMs
     If you link your Wells Fargo credit card account or eligible line of credit account (linked credit
     card) to your card, you may use the card to access the linked credit account at any Wells Fargo
     ATM. You can use the card to obtain cash or transfer funds from the linked credit account, as
     long as the linked credit account is in good standing and has available credit. Cash withdrawals
     and transfers of funds from your linked credit account are treated as cash advances. Each of
     these transactions is subject to the provisions of the applicable credit card account agreement
     or line of credit account agreement, including daily limits and cash advance fees.
     You must notify us in case of errors or questions about your Wells Fargo credit card bill. If
     you think your bill is wrong or if you need more information about a transaction on your
                                                       . . Box 522, Des Moines, IA, 50302-9907. You
     bill, write to us at: Wells Fargo Card Services, PO
     also may call us at the telephone number listed on your account statement. However, you
     must write to us to preserve your billing rights. Please consult your applicable credit account
     agreement for complete information on the terms and conditions applicable to your linked
     credit account, including the rules relating to cash advances from, and payments to, your
     linked credit accounts.

     Using your card
     The tables below show how you can use your card to make purchases and payments, make
     transfers, and use ATMs.
     Note: Some services described below may not be available at all ATMs.

                                      How you can purchase or pay
     Actions                                                     Debit      ATM        Business
                                                                 card       card1     deposit card
     Use your card at merchants who accept payments                 √          √
     through a network in which we participate (e.g., Visa®
     and MasterCard®)
     Pay bills directly to merchants or others using your           √
     card
     Request cash back when making a purchase using                 √          √
     your PIN at merchants who offer this service

41    Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 46 of 65

Debit cards and ATM cards
                      How you can purchase or pay (continued)




                                                                                                         Introduction
Actions                                                      Debit   ATM      Business
                                                             card    card1   deposit card
Use your card through a mobile device at merchants             √
who accept mobile payments




                                                                                                 through arbitration
                                                                                                 Resolving disputes
                            Where you can withdraw money
Actions                                                      Debit   ATM      Business
                                                             card    card    deposit card
Wells Fargo ATMs and Wells Fargo Bank locations                √       √
Non-Wells Fargo ATMs (fees may apply)                          √       √
Non-Wells Fargo banks that accept Visa-branded cards           √




                                                                                                 Important legal
when a teller helps you with your transaction (fees




                                                                                                   information
may apply)


                         What you can do at Wells Fargo ATMs
Actions                                                      Debit   ATM      Business
                                                             card    card    deposit card




                                                                                                 error notifications
                                                                                                  Statements and
View your account balances                                     √       √
Withdraw cash                                                  √       √
Make deposits to your accounts                                 √       √          √2
Transfer funds between your accounts                           √       √
Make payments to your Wells Fargo credit card                  √       √




                                                                                                 responsibilities
Get a statement of the last 10 transactions (fees may          √       √




                                                                                                   Rights and
apply)
Get a statement of the balances of your accounts (fees may     √       √
apply)
Choose how you want to receive your ATM receipt:               √       √          √3
printed, emailed to the address on file or to your
                                                                                                 savings accounts banking services

Wells Fargo Online secure inbox, or texted to your
                                                                                                   Checking and

mobile phone number on file (mobile carrier message
and data rates may apply)

                     What you can do at non-Wells Fargo ATMs4
Actions                                                      Debit   ATM      Business
                                                             card    card    deposit card
View your account balance (fees may apply)                     √       √
                                                                                                                     Electronic




Withdraw cash (fees may apply)                                 √       √
Make deposits at non-Wells Fargo SHAZAM network                √       √          √
ATMs (using a card issued by a Wells Fargo branch
located in Iowa5) (fees may apply)

                                                                                            42
         Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 47 of 65

         Debit cards and ATM cards
                         What you can do at non-Wells Fargo ATMs4 (continued)
         Actions                                                      Debit    ATM        Business
                                                                      card     card      deposit card
         Transfer funds between accounts                                 √        √

                              How you can receive electronic credit transfers
         Actions                                                      Debit    ATM        Business
                                                                      card     card      deposit card
         Receive transfers, such as those through card                   √
         networks or funds transfer systems

         Statements at ATMs should not be used in place of the account statement for balancing or
         verifying the actual account balance.
     1
         Purchases using an ATM card are available at merchants who accept payments through networks
         in which we participate and require a PIN to authorize the purchase.
     2
         The business deposit card and associated PIN can be used only to make ATM deposits. The
         card can be issued to an authorized signer on the business accounts. It also can be issued to a
         non-authorized signer at the request of an authorized signer. When the card is used to make an
         ATM deposit, account balances are neither displayed on the ATM screen nor printed on the ATM
         receipt. The card PIN cannot be used for authentication for phone or online access.
     3
         Business deposit cards are able to only receive printed receipts.
     4
         Non-Wells Fargo ATMs are part of ATM networks owned or operated by other financial institutions.
         You can use your card to withdraw cash and check balances, and transfer funds between the
         accounts linked to your card as primary checking and primary savings. Note: 1) Some non-
         Wells Fargo ATMs may not give you the option of choosing which account to access or may only
         let you access one of these two accounts. 2) Some transactions may not be available at all ATMs,
         may be different from those available at Wells Fargo ATMs, or may be limited to any withdrawal
         limit(s) set by the non-Wells Fargo ATM.
     5
         Also applies to a card issued by Wells Fargo Phone Bank, Wells Fargo Online, National Business
         Banking Center, or Wells Fargo Business Online that is linked to a primary account opened in Iowa.


         ATM and merchant terminal malfunctions
         We are not responsible for damages resulting from an ATM or merchant terminal
         malfunction. You will promptly notify us if a Wells Fargo ATM fails to dispense the correct
         amount of cash or provide a receipt by calling or writing us at the telephone number or
         address provided on your account statement.
         Fees for use of card
         We will charge a fee for each non-Wells Fargo ATM transaction you perform (except for
         deposits or as waived by the terms of your account). In addition, the non-Wells Fargo ATM
         owner/operator will also charge a fee (unless waived by the terms of your account). This fee is
         included in the total transaction amount that is withdrawn from your account. Transactions
         will be limited to any withdrawal limits set by the non-Wells Fargo ATM.
         We will charge a fee if you make an over-the-counter (teller assisted) cash disbursement at a
         non-Wells Fargo bank that accepts Visa-branded cards. Some merchants may assess a fee when
         you use your card for a purchase. This fee will be included in the total purchase amount.


43        Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 48 of 65

Debit cards and ATM cards
Additional fees applicable to use of the card are provided in the Consumer Schedule or




                                                                                                                 Introduction
Business Schedule, as applicable.

Daily limits and funds available for use with cards
You may use your card subject to 1) your daily ATM withdrawal limit and daily purchase limit,
and 2) your available balance in your account. The following rules apply:
Limits on dollar amounts




                                                                                                         through arbitration
                                                                                                         Resolving disputes
• Daily ATM withdrawal limit is the maximum amount of cash you can withdraw from any
    combination of accessible accounts using your card. When an ATM is in Assisted-Service
    mode, your card’s daily ATM withdrawal limit may not apply.
• Daily purchase limit is the maximum U.S. dollar amount of purchases (including cash
    back, if any) that can be debited from your account.
    - If your daily purchase limit is more than $99,999, you may ask that the merchant process
      multiple transactions to complete a purchase above this amount.




                                                                                                         Important legal
Limits for your card




                                                                                                           information
We provide you your daily ATM withdrawal and purchase limits when you receive your card.
You can confirm your card’s daily limits by calling us at the number listed in the “How to
reach Wells Fargo” section, or by signing on to Wells Fargo Online or Wells Fargo Business
Online, as applicable.
Changes to your card limits
We may, without telling you, increase your daily purchase or ATM withdrawal limit based




                                                                                                         error notifications
                                                                                                          Statements and
on account history, activity, and other factors. If we decrease the limits of your card, we will
notify you in accordance with applicable law.
Definition
For purposes of the daily limits only, a day is defined as the 24-hour period from midnight
to midnight, Pacific Time. If a transaction is made in another time zone, it will be processed
when we receive it.
Other limits




                                                                                                         responsibilities
There is generally no limit on the number of times the card may be used each day as long




                                                                                                           Rights and
as the applicable daily ATM withdrawal limit and daily purchase limit are not exceeded and
there is a sufficient available balance in any combination of your deposit accounts accessed
for withdrawal.
• If the ATM transaction or purchase would create an overdraft on the account, we may,
    in our sole discretion, take any of the actions described in the section of the Agreement
    titled “Available balance, posting order, and overdrafts”The
                                                              .    availability of deposits for
                                                                                                         savings accounts banking services
                                                                                                           Checking and

    withdrawal is described in the funds availability policy.
• When we approve a transaction or purchase, we call that an authorization. We may limit
    the number of authorizations we allow during a period of time (e.g., if we notice out-of-
    pattern use of your card, suspected fraudulent or unlawful activity, or internet gambling).
    For security reasons, we cannot explain the details of the authorization system. If we do not
    authorize the payment, we may notify the person who attempted the payment that has
    been refused. We will not be responsible for failing to give an authorization.
                                                                                                                             Electronic




Illegal transactions
You must not use your card or account for any illegal purpose or internet gambling. You
must not use your card or account to fund any account that is set up to facilitate internet
gambling. We may deny transactions or authorizations from merchants who are apparently
engaged in or who are identified as engaged in the internet gambling business.

                                                                                                    44
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 49 of 65

     Debit cards and ATM cards
     Using your card through a mobile device
     A mobile device means a smartphone, tablet, or any other hand-held or wearable
     communication device that allows you to electronically store or electronically present your
     debit card or debit card number (digital card number) and use that digital card number to
     make debit card transactions, including making purchases at participating merchants and
     accessing Wells Fargo ATMs that display the contactless symbol.
     When you use your debit card with your mobile device for transactions:
     •     Mobile carriers may charge you message and data rates, or other fees.
     •     Your debit card information is sent across wireless and computer networks.
     •     Information about your mobile device may be transmitted to us.
     •     You should secure the mobile device the same as you would your cash, checks, credit
           cards, and other valuable information. We encourage you to password protect or lock
           your mobile device to help prevent an unauthorized person from using it.
     •     Please notify us promptly if your mobile device containing your digital card number is
           lost or stolen.
     •     Some Wells Fargo ATMs within secure locations may require a physical card for entry.
     When you use your debit card with your mobile device for transactions, third parties, such
     as merchants, card association networks, mobile carriers, mobile wallet operators, mobile
     device manufacturers, and software application providers may 1) use and receive your digital
     card number, and 2) receive information about your mobile device.
     If you have enrolled in Overdraft Protection and/or Debit Card Overdraft Service, those
     terms will apply to debit card transactions made through a mobile device. For additional
     information, please see the section on “Available balance, posting order, and overdrafts”.
     We may, at any time, partially or fully restrict your ability to make debit card transactions
     through a mobile device. If you want to remove your digital card number from your mobile
     device, please contact using the information listed in the “How to reach Wells Fargo” section.

     ATM access codes
     Upon your request, we may provide you with a secure ATM access code. This code (when
     used together with the PIN associated with your eligible card) allows you to access your
     accounts for certain transactions at Wells Fargo ATMs. We will display your code within our
     mobile app or send it to your mobile phone via text message if requested. The length of time
     your code can be used will be provided with the code. Each ATM access code is temporary
     and can be used only once. Use of this code with the associated card PIN is equivalent to use
     of the card at a Wells Fargo ATM. Some Wells Fargo ATMs within secure locations may require
     a physical card for entry.

     Visa Account Updater service
     If you give your debit card number to a merchant with authorization to bill it for recurring
     payments, or to keep it on file for future purchases or payments, and your debit card number
     or expiration date changes, you should notify the merchant with your new card information.
     We subscribe to the Visa Account Updater Service (VAU Service) and provide updated card
     information to the VAU Service. If a merchant participates in the VAU Service, that merchant
     will receive the updated card information. Changes to your card number due to reported
     fraud will not be provided to the VAU Service. Because not all merchants subscribe to the
     VAU Service, we recommend you notify each merchant of your new card number and/or
     expiration date to ensure your payments continue uninterrupted.


45       Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 50 of 65

Debit cards and ATM cards
Authorization holds for card transactions




                                                                                                                Introduction
For all card purchase transactions, we may place a temporary hold on some or all of the
funds in the account linked to your card when we obtain an authorization request. We
refer to this temporary hold as an authorization hold. The funds subject to the hold will be
subtracted from your available balance.
We can place an authorization hold on your account for up to 3 business days (or for up to 30
business days at the Bank’s discretion for certain types of debit card transactions, including




                                                                                                        through arbitration
                                                                                                        Resolving disputes
but not limited to, international car rental and hotel) from the time of the authorization or
until the transaction is paid from your account. However, if the merchant does not submit
the transaction for payment within the time allowed, we will release the authorization
hold. This means your available balance will increase until the transaction is submitted for
payment by the merchant and posted to your account. If this happens, we must honor
the prior authorization and will pay the transaction from your account. In some situations,
the amount of the hold may differ from the actual transaction amount since the merchant
may not know the total amount you will spend. For example, a restaurant submits the




                                                                                                        Important legal
                                                                                                          information
authorization request for your meal before you add a tip.
Note: You might end up overdrawing the account even though the available balance
appears to show there are sufficient funds to cover your transaction. For example, if a
merchant does not submit a one-time debit card transaction for payment within 3 business
days of authorization (or within 30 business days at the Bank’s discretion for certain types of
debit card transactions, including but not limited to, international car rental and hotel), we




                                                                                                        error notifications
must release the authorization hold on the transaction even though we will have to honor




                                                                                                         Statements and
the transaction. The transaction will be paid from the funds in the account when we receive
it for payment.
You should record and track all of your transactions closely to confirm your available balance
accurately reflects your spending of funds from the account linked to your card.

Partial authorization for card transactions
If a debit card or ATM card purchase amount exceeds the current available balance in the




                                                                                                        responsibilities
                                                                                                          Rights and
primary linked checking or savings account when you are making a purchase, you may be
able to use your available balance to pay for a portion of the total purchase. The transaction
will be subject to a partial authorization daily purchase limit set by the Bank and your card’s
daily dollar limit.
We will first try to approve the full amount of the purchase with the available funds in your
checking account, account(s) linked for Overdraft Protection, and, if enrolled, using Debit Card
                                                                                                        savings accounts banking services

Overdraft Service. If we do not approve the full amount of the purchase, we may approve a
                                                                                                          Checking and

portion of the purchase using the remaining available funds in your checking account.
This is called a partial authorization. The remaining amount of the purchase total would need
to be covered by another form of payment, such as cash or another card. If you are unable/
unwilling to provide an additional form of payment, the partial authorization will be reversed
by the merchant. Not all merchants are able to accept partial authorizations or process
transactions using multiple forms of payment.

Transactions outside the United States
                                                                                                                            Electronic




If a card is used to make an ATM withdrawal or a purchase outside the United States, the
network handling the transaction will convert the local currency amount of the transaction
to U.S. dollars (or, in the case of a purchase only, the merchant handling the transaction
may convert the currency). If the network converts the currency, it will use either a rate
selected by the network from the range of rates available in wholesale currency markets for
the applicable central processing date, which rate may vary from the rate the network itself
                                                                                                   46
      Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 51 of 65

      Debit cards and ATM cards
      receives or the government-mandated rate in effect for the applicable central processing
      date. If the merchant handling the purchase converts the currency, the merchant will
      determine the currency conversion rate. For each purchase transaction completed outside
      the United States, we may also charge an international purchase transaction fee, which we
      base on the amount provided to us by the network (e.g., Visa, MasterCard) in U.S. dollars.

      Ending your card use
      Your card is our property. We may cancel your card at any time without notice to you. You
      may cancel your card at any time by writing to us at the address provided in your account
      statement. If the account is closed or the card is cancelled, you will immediately destroy the
      card(s) and, upon request, tell us in writing that the card(s) has been destroyed. If requested,
      you must immediately return the card(s) to us. If your card is cancelled, you must pay for any
      card transactions made before the card is cancelled.
      For the Wells Fargo Campus Card program, school issued campus cards are the property of the
      school. We may cancel your card banking access at any time without notice to you. You may
      cancel your banking access at any time by writing to us at the address provided in your account
      statement. If your banking access is canceled, you must pay for any card transactions made
      before the banking access is cancelled.

      Zero Liability protection (card transactions only)
      Your card comes with Zero Liability protection for unauthorized transactions that you report
      promptly. With Zero Liability protection, if your card or card number is ever lost or stolen
      and used without your permission, you must tell us immediately. If you do, you will be
      reimbursed for unauthorized transactions made using your card or card number. The Zero
      Liability protection we provide goes beyond what is required by Regulation E (see page 52
      for Regulation E provisions).
      An unauthorized transaction is a transaction that does not benefit you that is made by a
      person who does not have your actual or implied authority.
      If you notify us about the unauthorized transaction within 60 days of when the first account
      statement showing the unauthorized transaction was delivered, you will be protected for
      your losses on the account.
      If you notify us about the unauthorized transaction after 60 days, we may not reimburse you
      for unauthorized transactions. You may be required to provide documentation to support
      your claim, including an affidavit of unauthorized use and a police report. In addition, we
      will consider whether any negligence on the part of the cardholder(s) has contributed to the
      transaction in question.
      The following are not considered to be unauthorized transactions under Zero Liability
      protection, which means you are liable for any transaction:
      •  By a cardholder or person authorized by a cardholder, or other person with an interest in
         or authority to transact business on the account;
      • By a person you have authorized to use your card, even if that person has exceeded the
         authority you gave;
      • A merchant has processed in error, or you are unhappy with goods or services you
         purchased. In these cases, first contact the merchant to resolve the situation.
      • Business accounts only: That resulted from inadequate internal control in your
         organization.
     Consumer accounts only: The Zero Liability protection we provide goes beyond what is
     required by Regulation E (see page 52 for Regulation E provisions)

47        Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 52 of 65

 Debit cards and ATM cards
Additional information for Wells Fargo Campus Card Program




                                                                                                                Introduction
customers
Campus debit and campus ATM cards are available for students, faculty, and staff of colleges
and universities that participate in the Wells Fargo Campus Card program (schools). Campus
debit cards can be identified by the Visa® logo on the front of the card; campus ATM cards do
not include a Visa logo.
Wells Fargo campus cards are available two ways: 1) Wells Fargo issued cards and 2) school




                                                                                                        through arbitration
                                                                                                        Resolving disputes
issued cards. Your school determines which program you participate in.
A Wells Fargo issued card is produced by Wells Fargo. Currently enrolled students, and
currently employed faculty members or staff receive them by mail after requesting a card. A
card may be requested by bringing a valid school ID to a Wells Fargo branch. It must be linked
to an eligible new or existing deposit account to be used for purchases and ATM transactions
and expires 5 years from the date it was issued. At that time, we will issue you a standard
Wells Fargo Debit Card.




                                                                                                        Important legal
A school issued card is produced by the school and given directly to currently enrolled




                                                                                                          information
students, and currently employed faculty members or staff, by the school. It can be linked to
an eligible new or existing deposit account to be used for purchases and ATM transactions.
School issued campus ATM cards can be linked to an eligible deposit account at any time
for up to 5 years from the date it was issued. At 5 years, the card expires and can no longer
be linked to a deposit account or used for purchases or ATM transactions. You can contact




                                                                                                        error notifications
Wells Fargo and request a standard Wells Fargo Debit or ATM Card to use for purchases and




                                                                                                         Statements and
ATM transactions.
Both Wells Fargo and school issued campus cards are subject to daily dollar limits for
purchases and ATM transactions. The first campus debit or campus ATM card you are issued
will have the limits listed below. Replacement campus debit or campus ATM cards will have
the same limits as the card it replaced. You can confirm your limits by calling us at the number
listed in the “How to reach Wells Fargo” section, or by viewing them in Wells Fargo Online.




                                                                                                        responsibilities
 Campus debit card limits




                                                                                                          Rights and
 Your daily ATM withdrawal limit is   $310
 Your daily purchase limit is         $1,000
 Campus ATM card limits
 Your daily ATM withdrawal limit is   $310
                                                                                                        savings accounts banking services
                                                                                                          Checking and

 Your daily purchase limit is         $500
To view the Campus Debit and ATM Card Terms and Conditions, please visit
wellsfargo.com/debitcardterms (English) or wellsfargo.com/spanishdebitcardterms (Spanish).
                                                                                                                            Electronic




                                                                                                   48
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 53 of 65
     Electronic fund transfer services
     (Consumer accounts only)
     General rules for electronic fund transfer services
     We offer a variety of electronic fund transfer services you can use to access funds in your
     account(s) and perform other transactions detailed in this section. We describe some of
     these services in this section and also provide certain disclosures that apply to the use of
     electronic fund transfer services with your consumer account. Some of these services are
     governed by separate agreements we give to you at the time your card is mailed or you sign
     up for the service (e.g., ATM and debit cards, Wells Fargo Online and Mobile Banking).
     When you read this section, you will see references to Regulation E. This regulation applies
     to transactions you can perform using your card to access your account, such as purchases
     and ATM transactions. Regulation E also applies to other types of electronic fund transfers
     you can make from or to your account, such as payments made using Bill Pay and the direct
     deposit of your paycheck into your account. Regulation E sets forth the basic rights, liabilities,
     and responsibilities of consumers who use electronic fund transfers and of the banks or
     other persons who offer these services. It includes the actions you need to take if you believe
     your card, your card number, or your Personal Identification Number (PIN) has been lost or
     stolen, or if you notice an error or unauthorized electronic fund transfer on your account
     and the rules regarding your potential liability for these transfers. Your responsibilities and
     protections under Regulation E are described in more detail in the “Electronic fund transfer
     disclosures” section.
     For unauthorized card transactions, in addition to the rights you have under Regulation E,
     Zero Liability protection provides you with added protection from liability. With Zero Liability
     protection, if your card or card number is lost or stolen and used without your authorization,
     you will be reimbursed for unauthorized transactions you promptly report to us. Your
     responsibilities and protections under Zero Liability protection are described in more detail
     in the section on “Zero Liability protection (card transactions only)”, which is detailed in the
     “Debit cards and ATM cards” section.
     The following table summarizes the types of transactions to which Regulation E applies and
     tells you if Zero Liability protection covers the transaction.

                                    Debit and ATM card transactions
     Electronic fund transfer                      Description              Transaction   Zero
                                                                              covered   Liability
                                                                             by Reg E1 protection2
     Wells Fargo ATMs                  View your account balances, make          √             √
                                       deposits to or withdraw from your
                                       account, transfer funds between
                                       your accounts, make payments
                                       to a linked credit account,
                                       obtain a statement of the last
                                       10 transactions (fees may apply)
     Non-Wells Fargo ATMs              Withdraw cash (fees may apply)            √             √
                                       For a card issued by a Wells Fargo
                                       branch located in Iowa3: Make
                                       deposits at non-Wells Fargo
                                       SHAZAM network ATMs



49    Deposit Account Agreement – Effective July 11, 2018
       Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 54 of 65
    Electronic fund transfer services
    (Consumer accounts only)




                                                                                                                     Introduction
                         Debit and ATM card transactions (continued)
    Electronic fund transfer                    Description                Transaction   Zero
                                                                             covered   Liability
                                                                            by Reg E1 protection2
    Purchases at participating Purchase goods and services from                  √               √
    merchants                  merchants accepting payments




                                                                                                             through arbitration
                                                                                                             Resolving disputes
                               through a network (e.g., Visa
                               and MasterCard) in which we
                               participate (fees may apply)
    Over-the counter                Withdraw cash through a teller               √               √
    (teller assisted) cash
    disbursements at a
    Wells Fargo location




                                                                                                             Important legal
                                                                                                               information
    Over-the counter                Withdraw cash through a non-                 √               √
    (teller assisted) cash          Wells Fargo teller (fees may apply)
    disbursements at a
    non-Wells Fargo location
    Bill payments                   Authorize one-time or recurring              √               √
                                    electronic payments from your




                                                                                                             error notifications
                                    account using information from




                                                                                                              Statements and
                                    your card

       Electronic transfers, payments, credits, and electronic check conversions
                                (not card transactions)
Electronic fund transfer                        Description                Transaction  Zero
     services (EFT)                                                        covered by Liability




                                                                                                             responsibilities
                                                                              Reg E1 protection2




                                                                                                               Rights and
    Transfers                       Send or receive transfers between            √
                                    your accounts or to other
                                    recipients at Wells Fargo or other
                                    financial institutions
    Payments                        One-time or recurring payments               √
                                                                                                             savings accounts banking services

                                    from your account that you initiate
                                                                                                               Checking and

                                    or preauthorize for withdrawal
                                    from your account
    Credits                         Automatic electronic deposits to             √
                                    your account, such as payroll or
                                    benefits payments

1
    For details, see the “Electronic fund transfer disclosures” section.
                                                                                                                                 Electronic




2
     Unauthorized card use must be reported within 60 days of when the first account statement
     showing the unauthorized transaction was delivered. For details, see section on “Zero Liability
     protection (card transactions only)”.
3
    Also applies to a card issued by Wells Fargo Phone Bank or Wells Fargo Online that is linked to a
    primary account opened in Iowa.

                                                                                                        50
         Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 55 of 65
         Electronic fund transfer services
         (Consumer accounts only)

            Electronic transfers, payments, credits, and electronic check conversions
                                (not card transactions) (continued)
     Electronic fund transfer                          Description               Transaction  Zero
          services (EFT)                                                         covered by Liability
                                                                                    Reg E1 protection2
         Electronic check                  Electronic fund transfer using             √
         conversions                       information from a check (e.g., the
                                           Bank’s routing number and your
                                           account number)

                                             Phone Bank transactions
     Electronic fund transfer                          Description               Transaction    Zero
          services (EFT)                                                         covered by Liability
                                                                                    Reg E    protection
         Phone Bank Transactions           You can request the Phone Bank
         (not under a written              to make transactions to and from
         agreement)                        your account
         Phone Bank Transactions           The Phone Bank, under an                   √
         (under a written                  agreement, can make transactions
         agreement)                        to and from your account




     1
         For details, see the “Electronic fund transfer disclosures” section.
     2
         Unauthorized card use must be reported within 60 days of when the first account statement
         showing the unauthorized transaction was delivered. For details, see section on “Zero Liability
         protection (card transactions only)”.
     3
         Also applies to a card issued by Wells Fargo Phone Bank or Wells Fargo Online that is linked to a
         primary account opened in Iowa.

51        Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 56 of 65
Electronic fund transfer disclosures
(Consumer accounts only)




                                                                                                                Introduction
The following provisions apply to electronic fund transfers to or from your consumer deposit
account that are governed by Part A of Regulation E. These provisions do not apply to
remittance transfers (e.g., ExpressSend® and consumer-initiated international wire transfers).
Remittance transfers you send through us are governed by a separate agreement you enter
into when you sign up for the service or send the remittance transfer.

Liability for transactions covered by Regulation E




                                                                                                        through arbitration
                                                                                                        Resolving disputes
Tell us AT ONCE if you believe your card, card number, or PIN has been lost or stolen, or if
you believe that an electronic fund transfer has been made without your permission using
information from your check. Telephoning is the best way of keeping your possible losses
down. You could lose all the money in your account (plus funds in any line of credit, savings
account, or credit card linked to your account or as part of an Overdraft Protection plan). If
you tell us within 2 business days after you learn of the loss or theft of your credentials, you
can lose no more than $50 if someone used your credentials without your permission.




                                                                                                        Important legal
If you do NOT tell us within 2 business days after you learn of the loss or theft of your card,




                                                                                                          information
card number, or PIN, and we can prove we could have stopped someone from using your
credentials without your permission if you had told us, you could lose up to $500.
For unauthorized card transactions, your card comes with Zero Liability protection. With
Zero Liability protection, you will be reimbursed for unauthorized card transactions that you
report promptly. See Zero Liability protection section above.




                                                                                                        error notifications
Also, if your deposit statement shows transfers that you did not make, including those made




                                                                                                         Statements and
by card, PIN or other means, tell us at once. If you do not tell us within 60 days after the
deposit statement was mailed or otherwise made available to you, you may not get back
any money you lose after the 60 days if we can prove that we could have stopped someone
from taking the money if you had told us in time. If a good reason (such as a long trip or a
hospital stay) kept you from telling us, we will extend the time period.

Contact in the event of unauthorized transfer




                                                                                                        responsibilities
If you believe your card, card number, or PIN has been lost or stolen, call Wells Fargo Phone




                                                                                                          Rights and
Bank at 1-800-869-3557 or the number listed on your statement or write: Wells Fargo,
Customer Correspondence, PO   . . Box 6995, Portland, OR, 97228-6995.
You should also call the number or write to the address listed above if you believe a transfer
has been made using the information from your check without your permission.

Preauthorized credits to your account
                                                                                                        savings accounts banking services
                                                                                                          Checking and

If you have arranged to have direct deposits made to your account at least once every
60 days from the same person or company, you can check Wells Fargo Online or Mobile
banking, enroll in account alerts, or call Wells Fargo Phone Bank at 1-800-869-3557 to find
out whether or not the deposit has been made.

Statements
In general, you get a monthly account statement. If there are no electronic fund transfers or
payments in a particular month, you will get the statement at least quarterly.
                                                                                                                            Electronic




                                                                                                   52
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 57 of 65
     Electronic fund transfer disclosures
     (Consumer accounts only)
     Handling preauthorized payments
     •     Right to stop payment: If you have told us in advance to make regular payments out of your
           account, you can stop any of these payments. Here’s how:
           Call Wells Fargo Phone Bank at 1-800-869-3557, or write to us at Wells Fargo, Customer
           Correspondence, PO   . . Box 6995, Portland, OR, 97228-6995, in time for us to receive your
           request 3 business days or more before the payment is scheduled. If you call, we may also
           require you to put your request in writing and get it to us within 14 days after you call. There
           is no fee to stop a recurring preauthorized payment using the debit card.
           You may not stop payment on an item you purchased.
     •     Notice of varying amounts: If the amount of these regular payments vary, the party you
           are going to pay should tell you 10 days before each payment, when it will be made and
           how much it will be.
     •     Liability for failure to stop payment: If you order us to stop one of these payments 3
           business days or more before the transfer is scheduled, and we do not do so, we will pay
           for your losses or damages.
     •     Electronic check conversion: You may authorize a merchant or other payee to make a
           one-time electronic payment from your account using information from your check to 1) pay
           for purchases, or 2) pay bills.
     •     Account inquiry: You have the right to contact us to find out whether an electronic transfer
           has been credited or debited to your account. Call Wells Fargo Bank at 1-800-869-3557, or
           write to us at Wells Fargo, Customer Correspondence, PO. . Box 6995, Portland, OR 97228-6995.

     Our liability for failure to make transfers
     If we do not complete a transfer to or from your account on time or in the correct amount
     according to our agreement with you, we will be liable for your losses or damages. However,
     there are some exceptions. For instance, we will not be liable if:
     •     Through no fault of ours, you do not have enough money in your account to make the
           transfer,
     •     The transfer would go over the credit limit on a credit account linked for Overdraft
           Protection,
     •     The ATM where you are making the transfer does not have enough cash,
     •     The terminal or system was not working properly and you knew about the breakdown
           when you started the transfer,
     •     Circumstances beyond our control (such as fire or flood) prevent the transfer, despite
           reasonable precautions we have taken, or
     •     There is some other exception stated in our Agreement with you.




53       Deposit Account Agreement – Effective July 11, 2018
    Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 58 of 65
Electronic fund transfer disclosures
(Consumer accounts only)




                                                                                                                Introduction
In case of errors or questions about your electronic fund transfers
If you see an error or have questions about your electronic transfers, if you think your deposit
statement or receipt is wrong, or if you need more information about a transfer listed on an
account statement or receipt, call Wells Fargo Phone Bank at 1-800-869-3557 or the number
listed on your account statement, or write us at: Wells Fargo, Customer Correspondence, PO  . .
Box 6995, Portland, OR, 97228-6995 as soon as you can. We must hear from you no later than




                                                                                                        through arbitration
                                                                                                        Resolving disputes
60 days after we send the FIRST account statement on which the problem or error appeared,
and you should take the following actions:
•   Tell us your name and account number (if any) and the dollar amount of the suspected
    error.
•   Describe the error or the transfer you are unsure about, and explain as clearly as you can
    why you believe it is an error or why you need more information.
If you tell us in person or by phone, we may require that you send us your complaint or




                                                                                                        Important legal
                                                                                                          information
question in writing within 10 business days.

Investigations
We will determine whether an error occurred within 10 business days after we hear from
you and will correct any error promptly. If we need more time, however, we may take up to
45 days to investigate your complaint or question. If we need more time, we will credit your




                                                                                                        error notifications
account within 10 business days for the amount you think is in error, so that you will have the




                                                                                                         Statements and
use of the money during the time it takes us to complete our investigation. If we ask you to
put your complaint or question in writing and we do not receive it within 10 business days,
we may not credit your account.
For errors involving new accounts, point-of-sale transactions, or foreign-initiated
transactions, we may take up to 90 days to investigate your complaint or question. For new
accounts, we may take up to 20 business days to credit your account for the amount you
think is in error.




                                                                                                        responsibilities
                                                                                                          Rights and
We will tell you the results within 3 business days after completing our investigation. If we
decide that there was no error, we will send you a written explanation. You may ask for
copies of the documents that we used in our investigation.

                                                                                                        savings accounts banking services
                                                                                                          Checking and      Electronic




                                                                                                   54
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 59 of 65

     Phone Bank Services
     How do we verify your identity when you call?
     If you have an assigned PIN for your debit or ATM card, or have a PIN only account to use for
     authentication purposes with no associated debit or ATM card, we use your PIN to confirm
     your identity to allow you to use the automated phone bank system.
     If a PIN has not been assigned or if you do not use the automated phone bank system, we
     will ask for and use a variety of information to verify your identity.

     What transactions are authorized?
     You authorize us to comply with any request of a caller using Wells Fargo’s telephone
     banking services, including without limitation a request to transfer funds between or among
     your accounts, provided we authenticate the caller in compliance with one of the identity
     verification procedures described above.

     Are we allowed to cancel your PIN associated with a PIN only
     account?
     Yes, we may cancel your PIN associated with a PIN only account at any time without notice. If
     you use a PIN that is not associated with a card, you must use it at least once every 6 months
     to ensure we do not cancel your PIN due to inactivity.

     How can you change your PIN?
     If you do not know your PIN, you may change your PIN at a banking location or by calling us
     to request the mailing of a new randomly selected PIN.
     Consumer: Wells Fargo Phone Bank at 1-800-TO-WELLS (1-800-869-3557)
     Business: Wells Fargo National Business Banking Center at 1-800-CALL-WELLS
     (1- 800-225-5935)
     If you know your PIN, you may use the automated phone system or ATM to change your PIN.




55    Deposit Account Agreement – Effective July 11, 2018
   Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 60 of 65

Funds transfer services
The following terms and conditions are in addition to, and not in place of, any other




                                                                                                                   Introduction
agreements you have with us regarding funds transfers. As used in these terms and
conditions, a funds transfer does not include a transaction made using a Wells Fargo issued
card. Examples of covered funds transfers are a preauthorized automatic transaction (ACH)
like your car or mortgage payment, and wire transfers.

Rules of funds transfer systems
Funds transfers to or from your account will be governed by the rules of any funds transfer




                                                                                                           through arbitration
                                                                                                           Resolving disputes
system through which the transfers are made, including Fedwire, the National Automated
Clearing House Association, the Electronic Check Clearing House Organization, any regional
association (each an ACH), and Clearing House Interbank Payments System (CHIPS).

Notice of funds transfers
We will notify you of funds electronically debited from or credited to your account through
the account statement for your account covering the period in which the transaction




                                                                                                           Important legal
occurred. We are under no obligation to provide you with any additional notice or receipt.




                                                                                                             information
Reliance on identification numbers
If an instruction or order to transfer funds describes the party to receive payment
inconsistently by name and account number, payment may be made on the basis of the
account number even if the account number identifies a party different from the named
recipient. If an instruction or order to transfer funds describes a participating financial




                                                                                                           error notifications
institution inconsistently by name and identification number, the identification number may




                                                                                                            Statements and
be relied upon as the proper identification of the financial institution.

Duty to report unauthorized or erroneous funds transfers
You will exercise ordinary care to determine whether a funds transfer to or from your account
was either not authorized or inaccurate, and you will notify us of the facts within a reasonable
time not exceeding 14 days after you have received notice from us that the instruction or order
was accepted or your account was debited or credited for the funds transfer, whichever is




                                                                                                           responsibilities
earlier. You must notify us within 14 days to be entitled to a refund from us. If you do not notify




                                                                                                             Rights and
us within 14 days, we will be entitled to retain payment for the funds transfer.

Erroneous payment orders
We have no obligation to detect errors you make in payment orders (e.g., an instruction
to pay a beneficiary not intended by you or to pay an amount greater than the amount
intended by you, or a transmission of a duplicate payment order previously sent by you). If
                                                                                                           savings accounts banking services
                                                                                                             Checking and

we detect an error on one or more occasions, we will not be obligated to detect errors in any
future payment order. We will rely on the beneficiary account number and beneficiary bank
identification number (e.g., IBAN, RTN, or SWIFT BIC) you provide with an instruction or order.
You could lose the funds if you provide incomplete or inaccurate information.
                                                                                                                               Electronic




                                                                                                      56
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 61 of 65

     Funds transfer services
     ACH transactions
     In addition to the other terms in the Agreement, the following terms and conditions apply to
     payments to or from your account that you transmit through an ACH:
     •     Your rights as to payments to or from your account will be based on the laws governing
           your account.
     •     When we credit your account for an ACH payment, the payment is provisional until we
           receive final settlement through a Federal Reserve Bank or otherwise receive payment.
     •     If we do not receive final settlement or payment, we are entitled to a refund from you for
           the amount credited to your account.
     •     You hereby authorize any Originating Depository Financial Institution (ODFI) to initiate,
           pursuant to ACH Operating Rules, ACH debit entries to your account for presentment or
           re-presentment of items written or authorized by you.

     Reversal or return of ACH transactions
     Consumer accounts only: You have the right to reverse any unauthorized ACH payment
     that was debited from your account. If you give us written notice that you want to reverse
     a payment, we will credit your account for the amount of the payment. You must notify us
     no later than 15 days after we send you, or otherwise make available to you, your account
     statement that reflects the payment you want to reverse. This right of reversal is in addition
     to your right to stop payment.
     Business accounts only: Under the ACH Rules, the Bank can return any non-consumer ACH
     debit entry as unauthorized until midnight of the business day following the business day
     the Bank posts the entry to your account. In order for the Bank to meet this deadline, you are
     required to notify us to return any non-consumer ACH debit entry as unauthorized by the
     cutoff time we separately disclose. The cutoff time is currently 3:00 PM Central Time. If you
     do not notify us in a timely manner of the unauthorized non-consumer ACH debit entry, we
     will not be able to return it without the cooperation and agreement of the originating bank
     and the originator of the debit entry. Any other effort to recover the funds must occur solely
     between you and the originator of the entry.

     Liability for transactions not covered by Regulation E
     For purchases and other transactions in consumer accounts not governed by Regulation E,
     you are liable for all losses relating to unauthorized funds transfers that do not result solely
     from our negligence or intentional misconduct, unless the laws governing your account
     require lesser liability.




57       Deposit Account Agreement – Effective July 11, 2018
                                                                             Introduction   Resolving disputes    Important legal    Statements and         Rights and         Checking and      Electronic
                                                                                            through arbitration     information     error notifications   responsibilities   savings accounts banking services




                                                                                                                                                                                                                 58
Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 62 of 65

                                                                     Notes
     Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 63 of 65

     Notes




59   Deposit Account Agreement – Effective July 11, 2018
                                                                             Introduction   Resolving disputes    Important legal    Statements and         Rights and         Checking and        Electronic
                                                                                            through arbitration     information     error notifications   responsibilities   savings accounts   banking services




                                                                                                                                                                                                                   60
Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 64 of 65

                                                                     Notes
Case 2:17-cv-04140-DWL Document 290-5 Filed 12/09/19 Page 65 of 65

How to reach Wells Fargo
 Wells Fargo accepts Telecommunications Relay Services calls.
 Wells Fargo Online®                            Visit wellsfargo.com
                                                or call 1-800-956-4442
 Wells Fargo Business Online®                   Visit wellsfargo.com/biz
                                                or call 1-800-956-4442
 Wells Fargo Phone BankSM                       1-800-TO-WELLS (1-800-869-3557)
  Spanish-speaking customers                    1-877-PARA-WFB (1-877-727-2932)
  Chinese-speaking customers                    1-800-288-2288
  TTY/TDD for deaf and                          1-800-877-4833
  hard-of-hearing customers
 National Business Banking Center               1-800-CALL-WELLS (1-800-225-5935)
  Spanish-speaking customers                    1-877-337-7454
  TTY/TDD for deaf and                          1-800-877-4833
  hard-of-hearing customers
 Wells Fargo Mobile®                            Visit
                                                Consumer: wellsfargo.com
                                                Business: wellsfargo.com/biz/mobile/
                                                or call 1-866-863-6762
 Portfolio by Wells Fargo®                      1-800-742-4932
 customers                                      1-800-600-4833 (TTY/TDD for deaf
                                                and hard-of-hearing customers)
 Greenhouse by Wells Fargo                      1-877-246-3912
 customers
 IRA and ESA customers                          1-800-BEST-IRA (1-800-237-8472)
 Customers outside the U.S.                     Visit wellsfargo.com/help/
                                                international-access-codes to view a
                                                list of our International Access Codes.

For all other accounts, please refer to your statement for contact information.




This Agreement governs deposit accounts maintained at Wells Fargo Bank, N.A.
© 2018 Wells Fargo Bank, N.A. All rights reserved.
Member FDIC.
CCB2018 (7/18)
